


_____________________________________________________________________________






CREDIT AGREEMENT


DATED AS OF




December 15, 2010


AMONG


BLACK HILLS CORPORATION,
 as Borrower,


THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Banks,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,


JPMORGAN SECURITIES LLC,
as Co-Lead Arranger and Joint Book Runner,


and


UNION BANK, N.A.,
as Co-Lead Arranger and Joint Book Runner






_____________________________________________________________________________



 
60847969.4.201300.33765
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


(This Table of Contents is not part of the Agreement)
 
 
 

 
Page
SECTION 1. DEFINITIONS; INTERPRETATION.
1
Section 1.1 Definitions
1
Section 1.2 Interpretation
14
SECTION 2. THE CREDITS.
14
Section 2.1 The Loan Commitment
14
Section 2.2 Reserved
15
Section 2.3 Applicable Interest Rates
15
Section 2.4 Minimum Borrowing Amounts
16
Section 2.5 Manner of Borrowing Loans and Designating Interest Rates Applicable
to Loans.
16
Section 2.6 Interest Periods
18
Section 2.7 Maturity of Loans
18
Section 2.8 Prepayments
18
Section 2.9 Default Rate
19
Section 2.10 The Notes.
19
Section 2.11 Funding Indemnity
20
Section 2.12 Reserved
20
Section 2.13 Reserved
20
Section 2.14 Defaulting Banks
20
SECTION 3. FEES.
21
Section 3.1 Fees.
21
SECTION 4. PLACE AND APPLICATION OF PAYMENTS.
21
Section 4.1 Place and Application of Payments
21
SECTION 5. REPRESENTATIONS AND WARRANTIES.
21
Section 5.1 Corporate Organization and Authority
22
Section 5.2 Subsidiaries
22
Section 5.3 Corporate Authority and Validity of Obligations
22
Section 5.4 Financial Statements
22
Section 5.5 No Litigation; No Labor Controversies.
23
Section 5.6 Taxes
23
Section 5.7 Approvals
23
Section 5.8 ERISA
23
Section 5.9 Government Regulation
24
Section 5.10 Margin Stock; Use of Proceeds
24
Section 5.11 Licenses and Authorizations; Compliance with Laws.
24
Section 5.12 Ownership of Property; Liens
25
Section 5.13 No Burdensome Restrictions; Compliance with Agreements
25
Section 5.14 Full Disclosure
25
Section 5.15 Solvency
26
SECTION 6. CONDITIONS PRECEDENT.
26
Section 6.1 Initial Credit Event
26
Section 6.2 All Credit Events
27
SECTION 7. COVENANTS.
27
Section 7.1 Corporate Existence; Subsidiaries
27
Section 7.2 Maintenance
28
Section 7.3 Taxes
28
Section 7.4 ERISA
28
Section 7.5 Insurance
28
Section 7.6 Financial Reports and Other Information
29
Section 7.7 Bank Inspection Rights
31
Section 7.8 Conduct of Business
31
Section 7.9 Liens
31
Section 7.10 Use of Proceeds; Regulation U
34
Section 7.11 Sales and Leasebacks
34
Section 7.12 Mergers, Consolidations and Sales of Assets.
34
Section 7.13 Use of Property and Facilities; Environmental and Health and Safety
Laws.
36
Section 7.14 Investments, Acquisitions, Loans, Advances and Guaranties
38
Section 7.15 Restrictions on Indebtedness
40
Section 7.16 Consolidated Net Worth
42
Section 7.17 Recourse Leverage Ratio
42
Section 7.18 Dividends and Other Shareholder Distributions
42
Section 7.19 No Negative Pledge
42
Section 7.20 Transactions with Affiliates
43
Section 7.21 Compliance with Laws
43
Section 7.22 Pari-Passu
43
Section 7.23 Certain Subsidiaries
43
Section 7.24 Ratings
43
Section 7.25 Material Obligations
43
SECTION 8. EVENTS OF DEFAULT AND REMEDIES.
44
Section 8.1 Events of Default
44
Section 8.2 Non-Bankruptcy Defaults
46
Section 8.3 Bankruptcy Defaults
46
Section 8.4 Expenses.
46
 
 
SECTION 9. CHANGE IN CIRCUMSTANCES.
47
Section 9.1 Change of Law
47
Section 9.2 Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR
47
Section 9.3 Increased Cost and Reduced Return.
48
Section 9.4 Lending Offices
49
Section 9.5 Discretion of Bank as to Manner of Funding
49
SECTION 10. THE AGENT.
50
Section 10.1 Appointment and Authorization of Administrative Agent
50
Section 10.2 Administrative Agent and its Affiliates
50
Section 10.3 Action by Administrative Agent
50
Section 10.4 Consultation with Experts
50
Section 10.5 Liability of Administrative Agent; Credit Decision
51
Section 10.6 Indemnity
51
Section 10.7 Resignation of Administrative Agent and Successor Administrative
Agent
51
SECTION 11. MISCELLANEOUS.
52
Section 11.1 Withholding Taxes.
52
Section 11.2 No Waiver of Rights
53
Section 11.3 Non-Business Day
54
Section 11.4 Documentary Taxes
54
Section 11.5 Survival of Representations
54
Section 11.6 Survival of Indemnities
54
Section 11.7 Set-Off
54
Section 11.8 Notices
55
Section 11.9 Counterparts
56
Section 11.10 Successors and Assigns
56
Section 11.11 Amendments
60
Section 11.12 Headings
60
Section 11.13 Legal Fees, Other Costs and Indemnification
60
Section 11.14 Entire Agreement
61
Section 11.15 Construction
61
Section 11.16 Governing Law
61
Section 11.17 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL
61
Section 11.18 Replacement of Bank
61
Section 11.19 Confidentiality
62
Section 11.20 Rights and Liabilities of Arranger
63
Section 11.21 Relationship
63
Section 11.22 Severability of Provisions
64
Section 11.24 Patriot Act Notice
64


 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
EXHIBITS


EXHIBIT A
Form of Note

EXHIBIT B
Form of Compliance Certificate

EXHIBIT C
Form of Assignment and Assumption Agreement

EXHIBIT D
Voting Participant Information



SCHEDULES


SCHEDULE 2.1
Commitments

SCHEDULE 4
Administrative Agent Notice and Payment Info

 
 

 
 

 
 

 
 

 
 

 
 

 
 

 
 

 
 




 
60847969.4.201300.33765
 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
CREDIT AGREEMENT, dated as of December 15, 2010 among Black Hills Corporation, a
South Dakota corporation (“Borrower”), the financial institutions from time to
time party hereto (each a “Bank,” and collectively the “Banks”), and JPMORGAN
CHASE BANK, N.A., in its capacity as agent for the Banks hereunder (in such
capacity, the “Administrative Agent”).
 
WITNESSETH THAT:
 
WHEREAS, the Borrower desires to obtain the several commitments of the Banks to
make available a term loan, as described herein; and
 
WHEREAS, the Banks are willing to extend such commitments subject to all of the
terms and conditions hereof and on the basis of the representations and
warranties hereinafter set forth.
 
NOW, THEREFORE, in consideration of the recitals set forth above and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1. DEFINITIONS; INTERPRETATION.
 
Section 1.1 Definitions»
 
.  The following terms when used herein have the following meanings:
 
“Adjusted LIBOR” is defined in Section 2.3(b) hereof.
 
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
 “Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, “control” (including, with their
correlative meanings, “controlled by” and “under common control with”) means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies of a Person (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise), provided
that, in any event for purposes of this definition: (i) any Person which owns
directly or indirectly twenty percent (20%) or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or twenty percent (20%) or more of the partnership or other
ownership interests of any other Person will be deemed to control such
corporation or other Person; and (ii) each director and executive officer of
Borrower or any Subsidiary of Borrower shall be deemed an Affiliate of Borrower
and each of its Subsidiaries.
 
“Administrative Agent” is defined in the first paragraph of this Agreement and
includes any successor Administrative Agent pursuant to Section 10.7 hereof.
 
 
 

--------------------------------------------------------------------------------

 
“Agreement” means this Credit Agreement, including all Exhibits and Schedules
hereto, as it may be amended, supplemented or otherwise modified from time to
time in accordance with the terms hereof.
 
 “Applicable Margin” means, at any time (i) with respect to Base Rate Loans, a
rate of interest equal to three eighths of one percent (0.375%) per annum, and
(ii) with respect to Eurodollar Loans, a rate of interest equal to one and three
eighths of one percent (1.375%) per annum.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Eligible Assignee (with the consent of any party whose consent is
required by the terms hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
 
“Authorized Representative” means those persons whose specimen signature is
included in the incumbency certificate provided by the Borrower pursuant to
Section 6.1(c) hereof, or any further or different officer of the Borrower so
named by any Authorized Representative of the Borrower in a written notice to
the Administrative Agent.
 
“Bank” and “Banks” are defined in the first paragraph of this Agreement.
 
“Base Rate” is defined in Section 2.3(a) hereof.
 
“Base Rate Loan” means a Loan bearing interest prior to maturity at a rate
specified in Section 2.3(a) hereof.
 
“BHP” means Black Hills Power, Inc., a South Dakota corporation.
 
“Borrower” is defined in the first paragraph of this Agreement.
 
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Banks on a single date and for a single Interest Period.  Borrowings of
Loans are made by and maintained ratably for each of the Banks according to
their Percentages.  A Borrowing is “advanced” on the day Banks advance funds
comprising such Borrowing to Borrower, is “continued” on the date a new Interest
Period for the same type of Loans commences for such Borrowing and is
“converted” when such Borrowing is changed from one type of Loan to the other,
all as requested by Borrower pursuant to Section 2.5(a).
 
“Business Day” means any day other than a Saturday or Sunday on which Banks are
not authorized or required to close in New York, New York, Chicago, Illinois or
Rapid City, South Dakota and, if the applicable Business Day relates to the
borrowing or payment of a Eurodollar Loan, on which banks are dealing in
U.S.  Dollars in the interbank market in London, England.
 
 
 

--------------------------------------------------------------------------------

 
“Capital” means, as of any date of determination thereof, without duplication,
the sum of (A) Consolidated Net Worth plus (B) all Recourse Indebtedness
(provided that for purposes of clause (B) of this definition, to the extent
otherwise included, Indebtedness of Marketing Subsidiaries in an aggregate
amount not to exceed the Marketing Subsidiary Indebtedness Limit incurred under
Marketing Subsidiary Excluded Credit Facilities shall not be deemed to be
Recourse Indebtedness).
 
“Capital Lease” means at any date any lease of Property which, in accordance
with GAAP, would be required to be capitalized on the balance sheet of the
lessee.
 
“Capitalized Lease Obligations” means, for any Person, the amount of such
Person’s liabilities under Capital Leases determined at any date in accordance
with GAAP.
 
“Change of Control Event” means one or more of the following events:
 
(a) less than a majority of the members of the  Board of Directors of Borrower
shall be persons who either (i) were serving as directors on the Effective Date
or (ii) were nominated as directors and approved by the vote of the majority of
the directors who are directors referred to in clause (i) above or this clause
(ii); or
 
(b) the stockholders of Borrower shall approve any plan or proposal for the
liquidation or dissolution of Borrower; or
 
(c) a Person or group of Persons acting in concert (other than the direct or
indirect beneficial owners of the Voting Stock of Borrower as of the Effective
Date) shall, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, have become the direct or indirect
beneficial owner (within the meaning of Rule 13d-3 under the Securities Exchange
Act of 1934, as amended from time to time) of Voting Stock of Borrower
representing more than twenty percent (20%) of the combined voting power of the
outstanding Voting Stock or other ownership interests for the election of
directors or shall have the right to elect a majority of the Board of Directors
of Borrower; or
 
(d) except as permitted by Section 7.12, Borrower ceases at any time to own one
hundred percent (100%) of the Voting Stock and other equity interest of any
Material Subsidiary (or such lower percentage that the Borrower owns at the time
of organization or acquisition of such Material Subsidiary).
 
“CLF&P” means Cheyenne Light, Fuel & Power Company, a Wyoming corporation.
 
“CLF&P Indenture” means that certain Restated Indenture of Mortgage, Deed of
Trust, Security Agreement and Financing Statement, dated as of November 20,
2007, between CLF&P and Wells Fargo Bank, National Association, as Trustee,
together with all amendments and supplemental indentures thereto, and the first
mortgage bonds issued in connection therewith.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
 
 

--------------------------------------------------------------------------------

 
“Co-Lead Arranger” and “Co-Lead Arrangers” means JPMorgan Securities LLC and/or
Union Bank, N.A., in their respective capacities as Co-Lead Arrangers hereunder,
respectively, in each case as the context may require.
 
“Commitment” and “Commitments” are defined in Section 2.1 hereof.
 
“Compliance Certificate” means a certificate in the form of Exhibit B hereto.
 
“Consolidated Assets” means all assets which should be listed on the
consolidated balance sheet of Borrower and its Consolidated Subsidiaries, as
determined on a consolidated basis in accordance with GAAP.
 
“Consolidated EBITDA” means, for any period, for Borrower and its Consolidated
Subsidiaries on a consolidated basis, (A) the sum of the amounts for such period
of (i) Consolidated Net Income, (ii) to the extent deducted in arriving at
Consolidated Net Income, net federal, state and local income taxes in respect of
such period, (iii) to the extent deducted in arriving at Consolidated Net
Income, Consolidated Interest Expense, (iv) to the extent deducted in arriving
at Consolidated Net Income, the amount charged for the amortization of
intangible assets, (v) to the extent deducted in arriving at Consolidated Net
Income, the amount charged for the depreciation and depletion of assets, and
(vi) to the extent deducted in arriving at Consolidated Net Income, losses on
sales of assets (excluding sales in the ordinary course of business) and other
extraordinary losses, less (B) the amount for such period of (i) to the extent
added in arriving at Consolidated Net Income, interest income arising from
traditional investment activities with banks, investments banks and other
financial institutions or relating to governmental or other marketable
securities and (ii) to the extent added in arriving at Consolidated Net Income,
gains on sales of assets (excluding sales in the ordinary course of business)
and other extraordinary gains, all as determined on a consolidated basis in
accordance with GAAP.
 
“Consolidated Interest Expense” means, with reference to any period of the
Borrower and its Subsidiaries, the sum of (i) all interest charges (including
capitalized interest, imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense and other deferred
financing charges) of the Borrower and its Subsidiaries on a consolidated basis
for such period, (ii) all commitment or other fees payable in respect of the
issuance of standby letters of credit or other credit facilities for the account
of the Borrower or its Subsidiaries, and (iii) net costs/expenses incurred by
the Borrower and its Subsidiaries under interest rate derivative arrangements,
all determined in accordance with GAAP.  For the avoidance of doubt, only the
costs/expenses pertaining to the portion of the term of such interest rate
derivative arrangements for which Consolidated Interest Expense is being
determined shall be included in Consolidated Interest Expense.
 
 “Consolidated Net Income” means, for any period of the Borrower and its
Consolidated Subsidiaries, the amount for such period of consolidated net income
(or net loss) of the Borrower and its Consolidated Subsidiaries, as determined
on a consolidated basis in accordance with GAAP.
 
 
 

--------------------------------------------------------------------------------

 
“Consolidated Net Worth” means, as of any time the same is to be determined, the
total shareholders’ equity (including capital stock, additional paid-in-capital
and retained earnings after deducting treasury stock, but excluding (to the
extent otherwise included in calculating shareholders’ equity), minority
interests in Subsidiaries) which would appear on the consolidated balance sheet
of Borrower determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Subsidiary” means, as to any Person, each subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated, with the
financial statements of such Person in accordance with GAAP, including
principles of consolidation.
 
 “Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its Property is bound.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades and businesses (whether or not incorporated) under common control
that, together with Borrower or any of its Subsidiaries, are treated as a single
employer under Section 414 of the Code.
 
“Credit Documents” means this Agreement, the Notes and all other documents
executed in connection herewith or therewith.
 
“Credit Event” means any Borrowing.
 
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
 
“Defaulting Bank” means any Bank, as reasonably determined by the Administrative
Agent, that has (a) failed to pay over to the Administrative Agent or any other
Bank any other amount required to be paid by it hereunder within three (3)
Business Days of the date when due, unless the subject of a good faith dispute,
or (b) become (i) or is insolvent or has a parent company that has become or is
insolvent or (ii) the subject of a bankruptcy or insolvency proceeding, or has
had a receiver, conservator, trustee or custodian appointed for it, or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it or has taken any corporate or board or other action seeking or agreeing
to the appointment of any such Person; provided, a Bank shall not become a
Defaulting Bank solely as the result of the acquisition or maintenance of an
ownership interest in such Bank or Person controlling such Bank or the exercise
of control over a Bank or Person controlling such Bank by a governmental
authority or an instrumentality thereof.
 
“Derivative Arrangement” means any agreement (including any master agreement and
any agreement, whether or not in writing, relating to any single transaction)
that is an interest rate swap agreement, basis swap, forward rate agreement,
commodity swap, commodity option, equity or equity index swap or option, bond
option, interest rate option, forward foreign exchange agreement, rate cap,
collar or floor agreement, future agreement, currency swap agreement,
cross-currency rate swap agreement, swaption, currency option, that relates to
fluctuations in  raw material prices or utility or energy prices or other costs,
or any other similar agreement, including any option to enter into any of the
foregoing, or any combination of any of the foregoing.  “Derivative
Arrangements” shall include all such agreements or arrangements made or entered
into at any time, or in effect at any time, whether or not related to a Loan.
 
 
 

--------------------------------------------------------------------------------

 
“Derivative Obligations” means, with respect to any Person, all liabilities of
such Person under any Derivative Arrangement (including but not limited to
obligations and liabilities arising in connection with or as a result of early
or premature termination of a Derivative Arrangement, whether or not occurring
as a result of a default thereunder), absolute or contingent, now or hereafter
existing or incurred or due or to become due.
 
“Effective Date” means December 15, 2010.
 
“Eligible Assignee” means (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.
 
 “Environmental Claim” means any claim, action, investigation or written notice
by any Person alleging potential liability (including, without limitation,
potential liability for investigation, cleanup, removal, remediation,
post-remedial activities, restoration, oversight, site security or costs thereof
or related thereto, natural resources damages, property damages, personal
injuries, fines or penalties) arising out of, based on or resulting from (a) the
presence, or Release of any Hazardous Materials at any location, whether or not
owned, leased or operated by Borrower or any of its Subsidiaries, or (b)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental and Health Laws.
 
 “Environmental and Health Laws” means any and all federal, state, regional,
county, local and foreign statutes, laws, common law, regulations, ordinances,
judgments, orders (including, without limitation, administrative orders),
permits, licenses and governmental rules or restrictions relating to human
health, safety (including without limitation occupational safety and health
standards), pollution, natural resources, conservation or the environment, or to
emissions, discharges, Releases or threatened Releases of pollutants,
contaminants, Hazardous Materials or wastes into the environment, (including
without limitation ambient air, surface water, ground water or land), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, Hazardous
Materials or wastes, or the removal, investigation or clean-up (including but
not limited to oversight, security and relocation) or other remediation thereof.
 
“Environmental Liabilities” means all liabilities, obligations or
responsibilities to conduct or pay for any type of removal, investigation,
cleanup, remediation, post-remedial activities, restoration, oversight, site
security pertaining to Hazardous Materials, pollutants, contaminants or any
other substance regulated under Environmental and Health Laws, or take any other
action at any location (including without limitation the reserve or expenditure
of monies) to address actual or potential liability under Environmental and
Health Laws or to comply or assure continued compliance with Environmental and
Health Laws, and all Environmental Claims pending or threatened against Borrower
or its Subsidiaries or against any Person whose liability for any Environmental
Claim Borrower or its Subsidiaries may have retained or assumed, either
contractually or by operation of law.
 
 
 

--------------------------------------------------------------------------------

 
“ERISA” is defined in Section 5.8 hereof.
 
“Eurodollar Loan” means a Loan bearing interest prior to its maturity at the
rate specified in Section 2.3(b) hereof.
 
“Eurodollar Reserve Percentage” is defined in Section 2.3(b) hereof.
 
“Event of Default” means any of the events or circumstances specified in Section
8.1 hereof.
 
 “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to:
 
(a) the weighted average of the rates on overnight federal funds transactions
with members of the United States Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the United States Federal Reserve Bank
of New York; or
 
(b) if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, applied by Borrower and its Subsidiaries on a basis
consistent with the preparation of Borrower’s financial statements furnished to
the Banks as described in Section 5.4 hereof.
 
“Granting Bank” has the meaning specified in Section 11.10(h).
 
 “Guarantee” means, in respect of any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Indebtedness
or other obligations of another Person, including, without limitation, by means
of an agreement to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or to maintain financial covenants, or to
assure the payment of such Indebtedness by an agreement to make payments in
respect of goods or services regardless of whether delivered, or otherwise,
provided, that the term “Guarantee” shall not include endorsements for deposit
or collection in the ordinary course of business; and such term when used as a
verb shall have a correlative meaning.
 
 
 

--------------------------------------------------------------------------------

 
 “Hazardous Material” means any chemical, substance or material, the generation,
use, storage, transportation or disposal of which, is prohibited, limited or
regulated by any Environmental and Health Law, and includes, without limitation,
(a) asbestos, polychlorinated biphenyls, dioxins and petroleum or its
by-products or derivatives (including crude oil or any fraction thereof),
lead-based paint, mold and radon, and (b) any material or substance the exposure
to, or manufacture, possession, presence, use, generation, storage,
transportation, treatment, Release, disposal, abatement, cleanup, removal,
remediation or handling of which, is prohibited, controlled or regulated
pursuant to any Environmental and Health Law.
 
“Immaterial Subsidiary” shall mean, any direct or indirect subsidiary of
Borrower (i) whose total assets (as determined in accordance with GAAP) do not
represent at least ten percent (10%) of the total assets (as determined in
accordance with GAAP) of Borrower and its subsidiaries on a consolidated basis
or (ii) whose total revenues (as determined in accordance with GAAP) do not
represent at least ten percent (10%) of the total revenues (as determined in
accordance with GAAP) of Borrower and its subsidiaries on a consolidated basis,
provided that no subsidiary shall be deemed an Immaterial Subsidiary to the
extent (a) the total assets of such subsidiary, when combined with the total
assets of other subsidiaries which are Immaterial Subsidiaries, represent at
least twenty percent (20%) of the total assets (as determined in accordance with
GAAP) of Borrower and its subsidiaries on a consolidated basis or (ii) the total
revenues of such subsidiary, when combined with the total revenues of other
Immaterial Subsidiaries, (as determined in accordance with GAAP) represent at
least twenty percent (20%) of the total revenues (as determined in accordance
with GAAP) of Borrower and its subsidiaries on a consolidated basis.  As used in
this definition “subsidiary” shall mean any Person whose financial statements
are consolidated into the financial statements of Borrower in accordance with
GAAP.
 
“Impacted Bank” means any Bank that fails promptly to provide Administrative
Agent, upon Administrative Agent’s reasonable request therefor, reasonably
satisfactory assurance that such Bank will not become a Defaulting Bank.
 
 “Indebtedness” means, as to any Person, without duplication: (i) all
obligations of such Person for borrowed money or evidenced by bonds, debentures,
notes or similar instruments; (ii) all obligations of such Person for the
deferred purchase price of property or services (other than in respect of trade
accounts payable arising in the ordinary course of business which are not
past-due); (iii) all Capitalized Lease Obligations of such Person; (iv) all
Indebtedness of others secured by a Lien on any properties, assets or revenues
of such Person (other than stock, partnership interests or other equity
interests of Borrower or any Subsidiary of Borrower in other entities) to the
extent of the lesser of the value of the property subject to such Lien or the
amount of such Indebtedness; (v) all Guarantees issued by such Person, provided
that Long-Term Guaranties shall not be deemed “Indebtedness” for purposes of
calculating Borrower’s compliance with the financial covenants set forth in
Sections 7.16 and 7.17 hereof; (vi) all obligations of such Person, contingent
or otherwise, in respect of any letters or credit (whether commercial or
standby) or bankers’ acceptances, (vii) all Derivative Obligations of such
Person (but excluding Derivative Obligations of Marketing Subsidiaries),
provided that for purposes of determining Borrower’s compliance with the
financial covenants set forth herein, only Borrower’s Derivative Obligations
under Derivative Arrangements which must be marked-to-market in accordance with
GAAP shall be included as Indebtedness of Borrower, and (viii) all obligations
of such Person under synthetic (and similar type) lease arrangements, provided
that for purposes of calculating such Person’s Indebtedness under such synthetic
(or similar type) lease arrangements, such lease arrangement shall be treated as
if it were a Capitalized Lease.
 
 
 

--------------------------------------------------------------------------------

 
“Interest Period” is defined in Section 2.6 hereof.
 
“Investments” is defined in Section 7.14.
 
“Joint Bookrunner” and “Joint Bookrunners” means JPMorgan Securities LLC and/or
Union Bank, N.A., in their respective capacities as Joint Bookrunners hereunder,
respectively, in each case as the context may require.
 
“Lending Office” is defined in Section 9.4 hereof.
 
“LIBOR” is defined in Section 2.3(b) hereof.
 
 “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, including, but not limited to,
the security interest or lien arising from a mortgage, encumbrance, pledge,
conditional sale, security agreement or trust receipt, or a lease, consignment
or bailment for security purposes.  For the purposes of this definition, a
Person shall be deemed to be the owner of any Property which it has acquired or
holds subject to a conditional sale agreement, Capital Lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person for security purposes, and such retention of title
shall constitute a “Lien.”
 
“Loan” and “Loans” are defined in Section 2.1 hereof and includes a Base Rate
Loan or Eurodollar Loan, each of which is a “type” of Loan hereunder.
 
“Long-Term Guarantee” means (i) any Guarantee issued by Borrower or its
Subsidiaries under which the holder or beneficiary of such Guarantee is not
permitted under any circumstance or contingency to make demand or exercise any
other remedies under such Guarantee prior to the Termination Date, as extended
from time to time in accordance with the terms hereof and (ii) any coal mining
reclamation bonds or contingent indemnity or reimbursement obligations with
respect to such reclamation bonds (so long as such reclamation bonds have not
been called upon).
 
“Marketing Subsidiary” means Enserco Energy Inc., a South Dakota corporation and
its respective subsidiaries.
 
“Marketing Subsidiary Excluded Credit Facilities” means those certain credit
facilities of the Marketing Subsidiaries described on Schedule 7.15(a) hereof,
as such credit facilities are in effect on the Effective Date or as any such
credit facility may be amended, restated, otherwise modified, extended, renewed
or replaced, provided that (i) the aggregate borrowings or other credit
accommodations thereunder do not exceed $400,000,000 and (2) no Liens (other
than on the Property of the Marketing Subsidiary) or additional credit support
(other than Guarantees from direct or indirect Subsidiaries of the Marketing
Subsidiary) are given thereunder in connection therewith.
 
 
 

--------------------------------------------------------------------------------

 
“Marketing Subsidiary Indebtedness Limit” means the sum of (i) aggregate amount
of credit availability (used or unused) under Marketing Subsidiary Excluded
Credit Facilities and (ii) $25,000,000.
 
“Marketing Subsidiary Letter of Credit” means a letter of credit issued under
the Revolving Credit Agreement which supports any obligation of a Marketing
Subsidiary or the primary purpose of which is to otherwise benefit a Marketing
Subsidiary.
 
“Marketing Subsidiary Sublimit” means, at any time, $250,000,000.
 
“Material Adverse Effect” means a material adverse effect on (i) the business,
financial position or results of operations of Borrower or Borrower and its
Subsidiaries taken as a whole, (ii) the ability of Borrower to perform its
material obligations under the Credit Documents, (iii) the validity or
enforceability of the material obligations of Borrower under any Credit
Document, (iv) the rights and remedies of the Banks or the Administrative Agent
against Borrower; or (v) the timely payment of the principal of and interest on
the Loans or other amounts payable by Borrower hereunder, provided, that a
downgrade of Borrower’s S&P Rating and/or Moody’s Rating shall not, in and of
itself, be deemed a “Material Adverse Effect” for purposes of this Agreement.
 
“Material Subsidiaries” means BHP, Black Hills Non-regulated Holdings, LLC, a
South Dakota limited liability company, Wyodak Resources Development Corp., a
Delaware corporation, CLF&P, Black Hills Utility Holdings, Inc., a South Dakota
corporation, Black Hills/Colorado Electric Utility Company, LP, a Delaware
limited partnership, Black Hills/Colorado Gas Utility Company, LP, a Delaware
limited partnership, Black Hills/Iowa Gas Utility Company, LLC, a Delaware
limited liability company, Black Hills/Kansas Gas Utility Company, LLC, a Kansas
limited liability company, Black Hills/Nebraska Gas Utility Company, LLC, a
Delaware limited liability company, and any other Subsidiary of Borrower which
is not either an Immaterial Subsidiary or a Project Finance Subsidiary.
 
“Moody’s Rating” means the rating assigned by Moody’s Investors Service, Inc.
and any successor thereto that is a nationally recognized rating agency to the
outstanding senior unsecured non-credit enhanced long-term indebtedness of a
Person (or if neither Moody’s Investors Service, Inc. nor any such successor
shall be in the business of rating long-term indebtedness, a nationally
recognized rating agency in the United States of America as mutually agreed
between the Required Banks and Borrower).  Any reference in this Agreement to
any specific rating is a reference to such rating as currently defined by
Moody’s Investors Service, Inc. (or such a successor) and shall be deemed to
refer to the equivalent rating if such rating system changes.
 
“Non-Defaulting Bank” means a Bank that is not a Defaulting Bank.
 
“Non-Recourse Indebtedness” means, without duplication, all Indebtedness of
Borrower and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP incurred in connection with project financings and
refinancings (including project financings and refinancings of existing assets)
as to which the holder of such Indebtedness has recourse solely against the
assets of the Project Finance Subsidiary that incurs such Indebtedness and not
against Borrower or a Consolidated Subsidiary of Borrower other than a Project
Finance Subsidiary or any of their other assets (whether directly, through a
Guarantee or otherwise), other than the pledge of the stock (or similar equity
interest) of the Project Finance Subsidiary which incurred such
Indebtedness.  For purposes of clarification, any Indebtedness of a Project
Finance Subsidiary which would otherwise constitute Non-Recourse Indebtedness
but for the issuance by the Borrower or a Consolidated Subsidiary of the
Borrower of a Guarantee or other document which provides recourse with respect
to such Indebtedness, such Indebtedness shall for all purposes of this Agreement
be deemed Non-Recourse Indebtedness so long as (i) the Borrower’s or such
Consolidated Subsidiary’s obligations under such Guarantee or other document are
treated for all purposes as Recourse Indebtedness hereunder, (ii) such Recourse
Indebtedness of the Borrower or such Consolidated Subsidiary is unsecured and is
otherwise permitted by this Agreement, and (iii) such Recourse Indebtedness of
the Borrower or such Consolidated Subsidiary does not in the aggregate exceed
$100,000,000 at any one time outstanding.
 
 
 

--------------------------------------------------------------------------------

 
“Note” is defined in Section 2.10(a) hereof.
 
“Obligations” means all fees payable hereunder, all obligations of Borrower to
pay principal or interest on Loans, fees, expenses, indemnities, and all other
payment obligations of Borrower arising under or in relation to any Credit
Document.
 
 “Percentage” means, for each Bank, the percentage held by such Bank of the
aggregate principal amount of all outstanding Obligations.
 
“Permitted Derivative Obligations” means all Derivative Obligations as to which
the Derivative Arrangements giving rise to such Derivative Obligation are
entered into in the ordinary course of business to hedge interest rate risk,
currency risk, commodity price risk or the production of Borrower or its
Subsidiaries (and not for speculative purposes) and if such Derivative
Obligation is an obligation of Borrower, such Derivative Obligation ranks no
greater than pari passu to the Obligations.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.
 
“Plan" means at any time an employee pension benefit plan covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
that is either (i) maintained by a member of the Controlled Group or (ii)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.
 
“PBGC” is defined in Section 5.8 hereof.
 
“Project Finance Subsidiary” means any Subsidiary of Borrower as to which the
creditors and other holders of Indebtedness of such Subsidiary have recourse
solely against the assets of such Subsidiary and not against Borrower or any
other Subsidiary of Borrower or any of their other assets (whether directly,
through a Guarantee or otherwise) other than (i) pursuant to a Guarantee
permitted hereunder and (ii) the stock of such Subsidiary (or similar equity
interest).
 
 
 

--------------------------------------------------------------------------------

 
“Project Finance Subsidiary Excluded Credit Facilities” means that certain Term
Loan Agreement, dated as of December 9, 2009, among Black Hills Wyoming, LLC, as
borrower, The Bank of Nova Scotia, as administrative agent and collateral agent,
Bayerische Landesbank, New York Branch, CoBank ACB, and Union Bank, N.A., as
such credit facility is in effect on the Effective Date or as such credit
facility may be amended, restated, otherwise modified, extended, renewed or
replaced.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.
 
“PUHCA” means the Public Utility Holding Company Act of 2005, as amended.
 
“Recourse Indebtedness” means, without duplication, all Indebtedness of Borrower
and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP other than Non-Recourse Indebtedness.
 
“Recourse Leverage Ratio” means, as of any time the same is to be determined,
the ratio of the amount of (A) Recourse Indebtedness outstanding at such time
(provided that for purposes of clause (A) of this definition, to the extent
otherwise included, Indebtedness of Marketing Subsidiaries in an aggregate
amount not to exceed the Marketing Subsidiary Indebtedness Limit incurred under
Marketing Subsidiary Excluded Credit Facilities shall not be deemed to be
Recourse Indebtedness) to (B) the amount of Capital at such time.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials), or
into or out of any property, including the movement of any Hazardous Material
through the air, soil, surface water, groundwater or property.
 
“Required Banks” means, as of the date of determination thereof, any Banks
holding in the aggregate more than fifty percent (50%) of the Percentages,
provided, that at any time there are two (2) or less Banks, Required Banks shall
mean Banks holding one hundred percent (100%) of the Percentages.
 
“Revolving Credit Agreement” is defined in Section 5.10 hereof.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Security” has the same meaning as in Section 2(l) of the Securities Act of
1933, as amended.
 
“S&P Rating” means the rating assigned by Standard & Poor’s Ratings Group, a
division of The McGraw-Hill Companies, Inc. and any successor thereto that is a
nationally recognized rating agency to the outstanding senior unsecured
non-credit enhanced long-term indebtedness of a Person (or, if neither such
division nor any successor shall be in the business of rating long-term
indebtedness, a nationally recognized rating agency in the United States as
mutually agreed between the Required Banks and Borrower).  Any reference in this
Agreement to any specific rating is a reference to such rating as currently
defined by Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. (or such a successor) and shall be deemed to refer to the
equivalent rating if such rating system changes.
 
 
 

--------------------------------------------------------------------------------

 
“Sole Non-Recourse Indebtedness” means, without duplication, Indebtedness of
Borrower and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP incurred in connection with project financings (including
project financings of existing assets) as to which the holder of such
Indebtedness has recourse solely against the assets of the Project Finance
Subsidiary that incurs such Indebtedness and not against Borrower or a
Consolidated Subsidiary of Borrower other than a Project Finance Subsidiary or
any of their other assets (whether directly, through a Guarantee or otherwise),
other than the pledge of the stock (or similar equity interest) of the Project
Finance Subsidiary which incurred such Indebtedness; provided, for purposes of
clarification of this definition, any Indebtedness of a Project Finance
Subsidiary in which the Borrower or a Consolidated Subsidiary of the Borrower
has issued a Guarantee or is a party to any other document which provides
recourse with respect to such Indebtedness, such Indebtedness shall for all
purposes of this Agreement not be deemed Sole Non-Recourse Indebtedness.
 
“Solvent” means that (a) the fair value of a Person’s assets is in excess of the
total amount of such Person’s debts, as determined in accordance with the United
States Bankruptcy Code, and (b) the present fair saleable value of a Person’s
assets is in excess of the amount that will be required to pay such Person’s
debts as they become absolute and matured.  As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the United States Bankruptcy Code.
 
“SPC” has the meaning specified in Section 11.10(h).
 
 “Subsidiary” means, as to Borrower, any corporation or other entity (i) which
is consolidated into the financial statements of such Borrower in accordance
with GAAP or (ii) of which more than fifty percent (50%) of the outstanding
stock or comparable equity interests having ordinary voting power for the
election of the Board of Directors of such corporation or similar governing body
in the case of a non-corporation (irrespective of whether or not, at the time,
stock or other equity interests of any other class or classes of such
corporation or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned by
such Borrower or by one or more of its Subsidiaries.
 
“Syndication Agent” means Union Bank, N.A., in its capacity as Syndication Agent
hereunder.
 
“Termination Date” means December 15, 2011.


 
 

--------------------------------------------------------------------------------

 
“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
accrued benefits under such Plan exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the Controlled Group to the PBGC or the
Plan under Title IV of ERISA.
 
“U.S.  Dollars” and “$” each means the lawful currency of the United States of
America.
 
“Voting Participant” is defined in Section 11.10(i) hereof.
 
“Voting Participant Notification” is defined in Section 11.10(i) hereof.
 
“Voting Stock” of any Person means capital stock of any class or classes or
other equity interests (however designated) having ordinary voting power for the
election of directors or similar governing body of such Person.
 
 “Welfare Plan” means a “welfare plan,” as defined in Section 3(l) of ERISA.
 
 “Wholly-Owned” when used in connection with any Subsidiary means a Subsidiary
of which all of the issued and outstanding shares of stock or other equity
interests (other than directors’ qualifying shares as required by law) shall be
owned by Borrower and/or one or more of its Wholly-Owned Subsidiaries.
 
Section 1.2 Interpretation.  The foregoing definitions shall be equally
applicable to both the singular and plural forms of the terms defined.  All
references to times of day in this Agreement shall be references to New York,
New York time unless otherwise specifically provided.  The word “including”
means including without limiting the generality of any description preceding
such term.  Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, the same shall be done in accordance with GAAP in effect on the
Effective Date, to the extent applicable, except where such principles are
inconsistent with the specific provisions of this Agreement.  Whether any
obligations of the Borrower or any Subsidiary are “pari passu” with the
Obligations shall be determined based on contractual rights and shall not take
into consideration structural seniority or subordination.
 
SECTION 2. THE CREDITS.
 
Section 2.1 The Loan Commitment.  Subject to the terms and conditions hereof
(including Sections 6.1 and 6.2), each Bank, by its acceptance hereof, severally
agrees to make a one-time loan (individually a “Loan” and collectively “Loans”)
to Borrower on the date hereof in U.S. Dollars in an aggregate outstanding
amount equal to its commitment set forth opposite the name of such Bank on
Schedule 2.1 hereto (such amount, its “Commitment” and, cumulatively for all the
Banks, the “Commitments”).  As provided in Section 2.5(a) hereof, Borrower may
elect that each Borrowing of Loans be either Base Rate Loans or Eurodollar
Loans.  Loans may not be reborrowed once repaid.  Unless an earlier maturity is
provided for hereunder, all Loans shall mature and be due and payable on the
Termination Date
 
 
 

--------------------------------------------------------------------------------

 
Section 2.2 Reserve.
 
Section 2.3 Applicable Interest Rates.  (a) Base Rate Loans.  Each Base Rate
Loan made or maintained by a Bank shall bear interest during each Interest
Period it is outstanding (computed (x) at all times the Base Rate is based on
the rate described  in clause (i) of the definition thereof, on the basis of a
year of 365 or 366 days, as applicable, and actual days elapsed or (y) at all
times the Base Rate is based on the rate described in clause (ii) or (iii) of
the definition thereof, on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, continued or created by conversion from a Eurodollar Loan until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Base Rate from time to time in effect,
payable on the last day of its Interest Period and at maturity (whether by
acceleration or otherwise) and no less frequently than quarterly.
 
“Base Rate” means for any day the greatest of:
 
(i) the rate of interest announced by JPMorgan Chase Bank, N.A. from time to
time as its prime rate, or equivalent, for U.S.  Dollar loans within the United
States as in effect on such day, with any change in the Base Rate resulting from
a change in said prime rate to be effective as of the date of the relevant
change in said prime rate;
 
(ii) the sum of (x) the Federal Funds Rate, plus (y) one half of one percent
(0.50%); and
 
(iii) the rate per annum appearing on a nationally recognized service such as
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) as the rate for deposits in U.S. Dollars for a one month interest period
commencing on the date of determination, plus 1%.


(b) Eurodollar Loans.  Each Eurodollar Loan made or maintained by a Bank shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued, or created by
conversion from a Base Rate Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable on the last day
of the Interest Period and at maturity (whether by acceleration or otherwise),
and, if the applicable Interest Period is longer than three months, on each day
occurring every three months after the commencement of such Interest Period.
 
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:
 
 
Adjusted LIBOR =
             LIBOR
 

1 - Eurodollar Reserve Percentage
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans, (a)
the LIBOR Index Rate for such Interest Period, if such rate is available, and
(b) if the LIBOR Index Rate cannot be determined, the arithmetical average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
one-sixteenth of one percent) at which deposits in U.S.  Dollars, in immediately
available funds are offered to the Administrative Agent at 11:00 a.m. (London,
England time) two (2) Business Days before the beginning of such Interest Period
by major banks in the interbank eurodollar market for delivery on the first day
of and for a period equal to such Interest Period in an amount equal or
comparable to the principal amount of the Eurodollar Loan scheduled to be made
by each Bank as part of such Borrowing.
 
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one-sixteenth of one percent) for
deposits in U.S. Dollars for delivery on the first day of and for a period equal
to such Interest Period in an amount equal or comparable to the principal amount
of the Eurodollar Loan scheduled to be made by each Bank as part of such
Borrowing, which appears on a nationally recognized service such as Reuters
Screen LIBOR01 Page (or any successor or substitute page of such page) as the
rate for deposit in U.S. Dollars for such Interest Period on the day two (2)
Business Days before the commencement of such Interest Period.
 
 “Eurodollar Reserve Percentage” means for an Borrowing of Eurodollar Loans from
any Bank, the daily average for the applicable Interest Period of the actual
effective rate, expressed as a decimal, at which reserves (including, without
limitation, any supplemental, marginal and emergency reserves) are maintained by
such Bank during such Interest Period pursuant to Regulation D of the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities,” as defined in such Board’s Regulation D (or in respect of any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurodollar Loans is determined or any category of extensions of
credit or other assets that include loans by non-United States offices of any
Bank to United States residents), subject to any amendments of such reserve
requirement by such Board or its successor, taking into account any transitional
adjustments thereto.  For purposes of this definition, the Eurodollar Loans
shall be deemed to be “eurocurrency liabilities” as defined in Regulation D
without benefit or credit for any prorations, exemptions or offsets under
Regulation D.
 
(c) Rate Determinations.  The Administrative Agent shall determine each interest
rate applicable to Obligations, and a determination thereof by the
Administrative Agent shall be conclusive and binding except in the case of
manifest error.
 
Section 2.4 Minimum Borrowing Amounts»
 
.  Each Borrowing of Base Rate Loans and Eurodollar Loans shall be in an amount
not less than $2,000,000 and integral multiples of $1,000,000 in excess thereof.
 
Section 2.5 Manner of Borrowing Loans and Designating Interest Rates Applicable
to Loans.
 
(a) Notice to the Administrative Agent.  The Loans included in the Borrowing
shall initially be Eurodollar Loans with a one (1) month Interest
Period.  Borrower may from time to time elect to change or continue the type of
interest rate borne by each Borrowing or, subject to Section 2.4’s minimum
amount requirement for each outstanding Borrowing, a portion thereof, as
follows: (i) if such Borrowing is of Eurodollar Loans, on the last day of the
Interest Period applicable thereto, Borrower may continue part or all of such
Borrowing as Eurodollar Loans for an Interest Period or Interest Periods
specified by Borrower or convert part or all of such Borrowing into Base Rate
Loans, and (ii) if such Borrowing is of Base Rate Loans, on any Business Day,
Borrower may convert all or part of such Borrowing into Eurodollar Loans for an
Interest Period or Interest Periods specified by Borrower.  Borrower shall give
all such notices requesting, the continuation or conversion of a Borrowing to
the Administrative Agent by telephone, telecopy or email of a properly executed
pdf (which notice shall be irrevocable once given and, if by telephone, shall be
promptly confirmed in writing).  Notices of the continuation of a Borrowing of
Eurodollar Loans for an additional Interest Period or of the conversion of part
or all of a Borrowing of Eurodollar Loans into Base Rate Loans or of Base Rate
Loans into Eurodollar Loans must be given by no later than 12:00 noon (New York
time) at least three (3) Business Days before the date of the requested
continuation or conversion.  All such notices concerning the continuation or
conversion of a Borrowing shall be irrevocable once given and shall specify the
date of the requested advance, continuation or conversion of a Borrowing (which
shall be a Business Day), the amount of the requested Borrowing to be advanced,
continued, or converted, the type of Loans to comprise such new, continued or
converted Borrowing and, if such Borrowing is to be comprised of Eurodollar
Loans, the Interest Period applicable thereto.  Borrower agrees that the
Administrative Agent may rely on any such telephonic or telecopy notice given by
any person it in good faith believes is an Authorized Representative without the
necessity of independent investigation, and in the event any such notice by
telephone conflicts with any written confirmation, such telephonic notice shall
govern if the Administrative Agent has acted in reliance thereon.  There may be
no more than eight (8) different Interest Periods in effect at any one time,
provided that for purposes of determining the number of Interest Periods in
effect at any one time, all Base Rate Loans shall be deemed to have one and the
same Interest Period.
 
 
 

--------------------------------------------------------------------------------

 
(b) Notice to the Banks.  The Administrative Agent shall give prompt telephonic
or telecopy notice to each Bank of any notice from Borrower received pursuant to
Section 2.5(a) above.  The Administrative Agent shall give notice to Borrower
and each Bank by like means of the interest rate applicable to each Borrowing of
Eurodollar Loans.
 
(c) Borrower’s Failure to Notify.  Any outstanding Borrowing of Base Rate Loans
shall, subject to Section 6.2 hereof, automatically be continued for an
additional Interest Period on the last day of its then current Interest Period
unless Borrower has notified the Administrative Agent within the period required
by Section 2.5(a) that it intends to convert such Borrowing into a Borrowing of
Eurodollar Loans or notifies the Administrative Agent within the period required
by Section 2.8 that it intends to prepay or repay such Borrowing.  If Borrower
fails to give notice pursuant to Section 2.5(a) above of the continuation or
conversion of any outstanding principal amount of a Borrowing of Eurodollar
Loans before the last day of its then current Interest Period within the period
required by Section 2.5(a) and has not notified the Administrative Agent within
the period required by Section 2.8 that it intends to prepay such Borrowing,
such Borrowing shall automatically be converted into a Borrowing of Base Rate
Loans, subject to Section 6.2 hereof.  The Administrative Agent shall promptly
notify the Banks of Borrower’s failure to so give a notice under Section
2.5(a).  .
 
Section 2.6 Interest Periods.  As provided in Section 2.5(a) hereof, at the time
of each request of a Borrowing of Eurodollar Loans, Borrower shall select an
Interest Period applicable to such Loans from among the available options.  The
term “Interest Period” means the period commencing on the date a Borrowing of
Loans is advanced, continued, or created by conversion and ending: (a) in the
case of Base Rate Loans, on the last Business Day of the calendar quarter in
which such Borrowing is advanced, continued, or created by conversion (or on the
last day of the following calendar quarter if such Loan is advanced, continued
or created by conversion on the last Business Day of a calendar quarter), and
(b) in the case of Eurodollar Loans, 1, 2, 3 or 6 months thereafter (or such
other time period as may be agreed to by and among the Borrower, Agent and the
Banks); provided, however, that:
 
 
 

--------------------------------------------------------------------------------

 
(a) any Interest Period for a Borrowing of Base Rate Loans that otherwise would
end after the Termination Date shall end on the Termination Date;
 
(b) for any Borrowing of Eurodollar Loans, Borrower may not select an Interest
Period that extends beyond the Termination Date;
 
(c) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and
 
(d) for purposes of determining an Interest Period for a Borrowing of Eurodollar
Loans, a month means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month; provided,
however, that if there is no numerically corresponding day in the month in which
such an Interest Period is to end or if such an Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end.
 
Section 2.7 Maturity of Loans.  Unless an earlier maturity is provided for
hereunder (whether by acceleration or otherwise), all Obligations (including
principal and interest on all outstanding Loans) shall mature and become due and
payable by Borrower on the Termination Date.
 
Section 2.8 Prepayments.  Borrower may prepay without premium or penalty and in
whole or in part (but, if in part, then (i) in an amount not less than
$2,000,000 and integral multiples of $1,000,000 in excess thereof, and (ii) in
an amount such that the minimum amount required for a Borrowing pursuant to
Section 2.4 hereof remains outstanding) any Borrowing of Eurodollar Loans upon
three (3) Business Days’ prior irrevocable notice to the Administrative Agent
or, in the case of a Borrowing of Base Rate Loans, irrevocable notice delivered
to the Administrative Agent no later than 12:00 noon (New York time) on the date
of prepayment, such prepayment to be made by the payment of the principal amount
to be prepaid and accrued interest thereon to the date fixed for prepayment.  In
the case of Eurodollar Loans, any amounts owing under Section 2.11 hereof as a
result of such prepayment shall be paid contemporaneously with such
prepayment.  The Administrative Agent will promptly advise each Bank of any such
prepayment notice it receives from Borrower.
 
 
 

--------------------------------------------------------------------------------

 
Section 2.9 Default Rate.  If any payment of principal or interest on any Loan,
or payment of any other Obligation, is not made when due (whether by
acceleration or otherwise), such principal, interest or other Obligation shall
bear interest (computed on the basis of a year of 360 days and actual days
elapsed or, if based on the rate described in clause (i) of the definition of
Base Rate, on the basis of a year of 365 or 366 days, as applicable, and the
actual number of days elapsed) from the date such payment was due until paid in
full, payable on demand, at a rate per annum equal to:
 
(a) for any Obligation other than a Eurodollar Loan (including principal and
interest relating to Base Rate Loans and interest on Eurodollar Loans), the sum
of two percent (2%) plus the Applicable Margin plus the Base Rate from time to
time in effect; and
 
(b) for the principal of any Eurodollar Loan, the sum of two percent (2%) plus
the rate of interest in effect thereon at the time of such default until the end
of the Interest Period applicable thereto and, thereafter, at a rate per annum
equal to the sum of two percent (2%) plus the Applicable Margin plus the Base
Rate from time to time in effect.
 
Section 2.10 The Notes.
 
(a) The Loans made to Borrower by each Bank shall, upon the request written
request of any such Bank, be evidenced by a single promissory note of Borrower
issued to such Bank in the form of Exhibit A hereto.  Each such promissory note
is hereinafter referred to as a “Note” and collectively such promissory notes
are referred to as the “Notes.”
 
(b) Each Bank shall record on its books and records or on a schedule to its Note
the amount of each Loan advanced, continued, or converted by it, all payments of
principal and interest and the principal balance from time to time outstanding
thereon, the type of such Loan, and, for any Eurodollar Loan, the Interest
Period and the interest rate applicable thereto.  The record thereof, whether
shown on such books and records of a Bank or on a schedule to any Note, shall be
prima facie evidence of the same; provided, however, that the failure of any
Bank to record any of the foregoing or any error in any such record shall not
limit or otherwise affect the obligation of Borrower to repay all Loans made
hereunder together with accrued interest thereon.  At the request of any Bank
and upon such Bank tendering to Borrower the Note to be replaced, Borrower shall
furnish a new Note to such Bank to replace any outstanding Note, and at such
time the first notation appearing on a schedule on the reverse side of, or
attached to, such Note shall set forth the aggregate unpaid principal amount of
all Loans, if any, then outstanding thereon.
 
 
 

--------------------------------------------------------------------------------

 
Section 2.11 Funding Indemnity.  If any Bank shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense (excluding
loss of margin) incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by such Bank to fund or maintain any Eurodollar
Loan or the relending or reinvesting of such deposits or amounts paid or prepaid
to such Bank) as a result of:
 
(a) any payment (whether by acceleration or otherwise), prepayment or conversion
of a Eurodollar Loan on a date other than the last day of its Interest Period,
 
(b) any failure (because of a failure to meet the conditions of Section 6 or
otherwise) by Borrower to borrow or continue a Eurodollar Loan, or to convert a
Base Rate Loan into a Eurodollar Loan, on the date specified in a notice given
pursuant to Section 2.5(a) or established pursuant to Section 2.5(c) hereof,
 
(c) any failure by Borrower to make any payment or prepayment of principal on
any Eurodollar Loan when due (whether by acceleration or otherwise), or
 
(d) any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder.
 
then, upon the demand of such Bank, Borrower shall pay to such Bank such amount
as will reimburse such Bank for such loss, cost or expense.  If any Bank makes
such a claim for compensation, it shall provide to Borrower, with a copy to the
Administrative Agent, a certificate executed by an officer of such Bank setting
forth the amount of such loss, cost or expense in reasonable detail (including
an explanation of the basis for and the computation of such loss, cost or
expense) and the amounts shown on such certificate if reasonably calculated
shall be prima facie evidence of the amount of such loss, cost or expense.
 
Section 2.12 Reserved.
 
Section 2.13 Reserved.
 
Section 2.14 Defaulting Banks.  Notwithstanding any provision of this Agreement
to the contrary, if any Bank becomes a Defaulting Bank, then any amount payable
to such Defaulting Bank hereunder (whether on account of principal, interest,
fees or otherwise and including any amount that would otherwise be payable to
such Defaulting Bank pursuant to this Agreement) shall, in lieu of being
distributed to such Defaulting Bank, subject to any applicable requirements of
law, be applied (i) first, to the payment of any amounts owing by such
Defaulting Bank to the Administrative Agent hereunder, and (ii) second, to such
Defaulting Bank, in each case, as otherwise directed by a court of competent
jurisdiction.
 
In the event that the Administrative Agent and the Borrower both agree that a
Defaulting Bank has adequately remedied all matters that caused such Bank to be
a Defaulting Bank, then the Loans of the Banks shall be readjusted and
reallocated to reflect the inclusion of such Bank and on such date such Bank
shall purchase at par such of the Loans of the other Banks as the Administrative
Agent shall determine may be necessary in order for such Bank to hold such Loans
in accordance with its applicable Percentage after giving effect to such
reallocation; provided notwithstanding the foregoing, the Borrower must comply
with all applicable terms hereof.


 
 

--------------------------------------------------------------------------------

 
Notwithstanding anything set forth herein to the contrary, a Defaulting Bank
shall not have any voting or consent rights under or with respect to any Credit
Documents or constitute a “Bank” for any voting or consent rights under or with
respect to any Credit Document, in any matter requiring the consent of Required
Banks.   Moreover, for the purposes of determining Required Banks and the Loans
held, Defaulting Banks shall be excluded from the total Loans outstanding.  For
purposes of clarification, a Defaulting Bank shall not lose its right to vote
with respect to matters set forth in clauses (i) and (ii) of Section 11.11 below


SECTION 3. FEES.
 
Section 3.1 Fees.  All fees payable under this Agreement shall be payable in
U.S.  Dollars and shall be computed on the basis of a year of 360 days, for the
actual number of days elapsed.  All determinations of the amount of fees owing
hereunder (and the components thereof) shall be made by the Administrative Agent
and shall be prima facie evidence of the amount of such fee, absent manifest
error.
 
SECTION 4. PLACE AND APPLICATION OF PAYMENTS.
 
Section 4.1 Place and Application of Payments.  All payments of principal of and
interest on the Loans, and of all other Obligations and other amounts payable by
Borrower under the Credit Documents, shall be made by Borrower in U.S.  Dollars
to the Administrative Agent   by no later than 2:00 p.m. (New York time) on the
due date thereof at the principal office of the Administrative Agent pursuant to
the payment instructions set forth on Part A of Schedule 4 hereof (or such other
location in the, United States as the Administrative Agent may designate to
Borrower), for the benefit of the Person or Persons entitled thereto.  Any
payments received after such time shall be deemed to have been received by the
Administrative Agent on the next Business Day.  All such payments shall be made
free and clear of, and without deduction for, any set-off, defense,
counterclaim, levy, or any other deduction of any kind in immediately available
funds at the place of payment.  The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans or applicable fees ratably to the Banks and like
funds relating to the payment of any other amount payable to any Person to such
Person, in each case to be applied in accordance with the terms of this
Agreement.
 
SECTION 5. REPRESENTATIONS AND WARRANTIES.
 
The Borrower hereby represents and warrants to each Bank as to itself and, where
the following representations and warranties apply to its Subsidiaries, as to
each Subsidiary of Borrower, as follows:
 
Section 5.1 Corporate Organization and Authority.  Borrower is duly organized
and existing in good standing under the laws of the state of South Dakota; has
all necessary corporate power to carry on its present business; and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business transacted by it or the nature of the Property owned or
leased by it makes such licensing, qualification or good standing necessary and
in which the failure to be so licensed, qualified or in good standing would have
a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
Section 5.2 Subsidiaries.  Schedule 5.2 (as updated from time to time pursuant
to Section 7.1) hereto identifies each Subsidiary of Borrower, the jurisdiction
of organization, the percentage of issued and outstanding equity securities
owned by the Borrower and its Subsidiaries and, if such percentage is not one
hundred percent (100%) (excluding directors’ qualifying shares as required by
law), a description of each class of its equity securities and the number of
securities issued and outstanding.  Each Subsidiary is duly organized and
existing in good standing under the laws of the jurisdiction of its
organization, has all necessary corporate or equivalent power to carry on its
present business, and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business transacted by it or the nature
of the Property owned or leased by it makes such licensing or qualification
necessary and in which the failure to be so licensed or qualified would have a
Material Adverse Effect.  All of the issued and outstanding securities of each
Subsidiary owned directly or indirectly by Borrower are validly issued and
outstanding and fully paid and nonassessable except as set forth on Schedule 5.2
hereto.  All such securities owned by Borrower are owned beneficially, and of
record, free of any Lien, except as permitted in Section 7.9.
 
Section 5.3 Corporate Authority and Validity of Obligations.  Borrower has full
right and authority to enter into this Agreement and the other Credit Documents
to which it is a party, to make the borrowings herein provided for, to issue its
Notes in evidence thereof and to perform all of its obligations under the Credit
Documents to which it is a party.  Each Credit Document to which it is a party
has been duly authorized, executed and delivered by Borrower and constitutes
valid and binding obligations of Borrower enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally and by equitable principles of general applicability
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).  No Credit Document, nor the performance or observance by
Borrower of any of the matters or things therein provided for, contravenes any
provision of law or any charter or by-law provision of Borrower or any material
Contractual Obligation of or affecting Borrower or any of Borrower’s Properties
or results in or requires the creation or imposition of any Lien on any of the
Properties or revenues of Borrower.
 
Section 5.4 Financial Statements.  All financial statements heretofore delivered
to the Banks showing historical performance of Borrower for Borrower’s fiscal
years ending on or before December 31, 2009, have been prepared in accordance
with generally accepted accounting principles applied on a basis consistent,
except as otherwise noted therein, with that of the previous fiscal year.  The
unaudited balance sheet and income statements for the nine month period ended
September 30, 2010, have been prepared in accordance with generally accepted
accounting principles applicable to interim financial statements applied on a
basis consistent, except as otherwise noted therein, with the previous same
fiscal period of Borrower in the prior fiscal year (subject to normal year-end
adjustments).  Each of such financial statements fairly presents on a
consolidated basis the financial condition of Borrower and its Subsidiaries as
of the dates thereof and the results of operations for the periods covered
thereby.  Borrower and its Subsidiaries have no material contingent liabilities
other than those disclosed in such financial statements referred to in this
Section 5.4 or in comments or footnotes thereto, or in any report supplementary
thereto, heretofore furnished to the Banks.  Since December 31, 2009, there has
been no event or series of events which has resulted in, or reasonably could be
expected to result in, a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.5 No Litigation; No Labor Controversies.
 
(a)  Except as set forth on Schedule 5.5, there is no litigation or governmental
proceeding pending, or to the knowledge of Borrower, threatened, against
Borrower or any Subsidiary of Borrower in which there is a reasonable
possibility of an adverse decision which, if adversely determined, could
(individually or in the aggregate) have a Material Adverse Effect.
 
(b) Except as set forth on Schedule 5.5, there are no labor controversies
pending or, to the best knowledge of Borrower, threatened against Borrower or
any Subsidiary of Borrower which could (individually or in the aggregate) have a
Material Adverse Effect.
 
Section 5.6 Taxes.  Borrower and its Subsidiaries have timely filed all United
States federal tax returns, and all other foreign, state, local and other tax
returns, required to be filed and have timely paid all taxes due from the
Borrower and its Subsidiaries (whether or not pursuant to such returns or
pursuant to any assessment received by Borrower or any Subsidiary of Borrower),
except such taxes, if any, as are being contested in good faith and for which
adequate reserves have been provided.  No notices of tax liens have been filed
and no claims are being asserted concerning any such taxes, which liens or
claims are material to the financial condition of Borrower or any of its
Subsidiaries (individually or in the aggregate).  The charges, accruals and
reserves on the books of Borrower and its Subsidiaries for any taxes or other
governmental charges are adequate and in conformance with GAAP.
 
Section 5.7 Approvals.  No authorization, consent, approval, license, exemption,
filing or registration with any court or governmental department, agency or
instrumentality which have not already been obtained, nor any approval or
consent of the stockholders of Borrower or any Subsidiary of Borrower or from
any other Person, is necessary to the valid execution, delivery or performance
by Borrower or any Subsidiary of Borrower of any Credit Document to which it is
a party.
 
Section 5.8 ERISA.  With respect to each Plan, Borrower and each other member of
the Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and with the Code
to the extent applicable to it and has not incurred any liability to the Pension
Benefit Guaranty Corporation (“PBGC”) or a Plan under Title IV of ERISA other
than (a) a liability incurred in the ordinary course of business related to the
ongoing funding requirements of a Plan or (b) a liability to the PBGC for
premiums under Section 4007 of ERISA.  Neither Borrower nor any Subsidiary of
Borrower has any contingent liabilities for any post-retirement benefits under a
Welfare Plan, other than liability for continuation coverage described in Part 6
of Title I of ERISA and Section 4980B of the Code or similar state statute.
 
 
 

--------------------------------------------------------------------------------

 
Section 5.9 Government Regulation.
 
(a) Neither Borrower nor any Subsidiary of Borrower is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
(b) Reserved.
 
Section 5.10 Margin Stock; Use of Proceeds.  Neither Borrower nor any Subsidiary
of Borrower is engaged principally, or as one of its primary activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (“margin stock” to have the same meaning herein as in Regulation U of the
Board of Governors of the Federal Reserve System).  The proceeds of the Loans
are to be used solely to repay borrowings under the Credit Agreement, dated as
of April 15, 2010 (the “Revolving Credit Agreement”), among Borrower, the
financial institutions party thereto and The Royal Bank of Scotland PLC, as
administrative agent.  Borrower will not use the proceeds of any Loan in a
manner that violates any provision of Regulation U or X of the Board of
Governors of the Federal Reserve System.
 
Section 5.11 Licenses and Authorizations; Compliance with Laws.
 
(a) Borrower and each of its Subsidiaries has all necessary licenses, permits
and governmental authorizations to own and operate its Properties and to carry
on its business as currently conducted and contemplated except for any such
licenses, permits and governmental authorizations which, the failure to have,
could not, either individually or in the aggregate, reasonably expected to have
a Material Adverse Effect.  Borrower and each of its Subsidiaries is in
compliance with all applicable laws, regulations, ordinances and orders of any
governmental or judicial authorities except for any such law, regulation,
ordinance or order which, the failure to comply therewith, could not reasonably
expected to have a Material Adverse Effect.
 
(b) In the ordinary course of its business, Borrower and each of its
Subsidiaries conduct annual reviews of the effect of Environmental and Health
Laws on the Properties and all aspects of the business and operations of such
Borrower and its Subsidiaries in the course of which such Borrower identifies
and evaluates associated liabilities and costs (including, without limitation,
any capital or operating expenditures required for clean-up or contemplated
closure of Properties currently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with standards imposed
by law and any actual or reasonably likely liabilities to third parties,
including employees or governmental entities, and any related costs and
expenses).  Borrower regularly documents the results of these reviews in
periodic environmental compliance audit or assessment reports (collectively,
“Environmental Review Documents”).  On the basis of this review, Borrower has
reasonably concluded that Environmental and Health Laws do not, and for the
reasonably foreseeable future will not have, any Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
(c) Except as set forth on Schedule 5.11 (as amended from time to time in
accordance with the provisions hereof): (i) Borrower and each Subsidiary
(including, without limitation, all operations and conditions at or in the
Property) are and have been in compliance with all applicable Environmental and
Health Laws (which compliance includes, but is not limited to, the possession by
Borrower and each of its Subsidiaries of all permits and other governmental
authorizations required under applicable Environmental and Health Laws, and
compliance with the terms and conditions thereof), except where failure to be in
compliance could not reasonably be expected to have a Material Adverse Effect;
(ii) there is no Environmental Claim pending or, to Borrower’s knowledge,
threatened against Borrower or any of its Subsidiaries or against any Person
whose liability for any Environmental Claim the Borrower or any of its
Subsidiaries has retained or assumed either contractually or by operation of
law, in each such case which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect; (iii) from and after the date on
which Borrower acquired title to the Property, there have been and are no past
or present actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the Release or presence of any Hazardous
Material, and prior to the date on which Borrower acquired title to the
Property, to Borrower’s knowledge, there have been and are no past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the Release or presence of any Hazardous Material, which, in
each case, could reasonably be expected to form the basis of any Environmental
Claim against Borrower or any of its Subsidiaries, or against any Person whose
liability for any Environmental Claim Borrower or any of its Subsidiaries has
retained or assumed either contractually or by operation of law, in each such
case which could reasonably be expected to have a Material Adverse Effect; (iv)
Borrower and its Subsidiaries have not, and to Borrower’s knowledge, no other
Person has placed, stored, deposited, discharged, buried, dumped or disposed of
Hazardous Materials on, beneath or adjacent to any property currently or
formerly owned, operated or leased by the Borrower or any of its Subsidiaries,
in each case, which, individually or in the aggregate, which could reasonably be
expected to have a Material Adverse Effect; and (v) no Lien in favor of any
Person relating to or in connection with any Environmental Claim has been filed
or has been attached to any Property.
 
Section 5.12 Ownership of Property; Liens.  Borrower and each Subsidiary of
Borrower has good title to or valid leasehold interests in all its
Property.  None of Borrower’s or any Subsidiary’s Property is subject to any
Lien, except as permitted in Section 7.9.
 
Section 5.13 No Burdensome Restrictions; Compliance with Agreements.  Neither
Borrower nor any Subsidiary of Borrower is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement to which it is a party (including any Contractual
Obligation), which default could materially adversely affect the business,
operations, Property or financial or other condition of Borrower and its
Subsidiaries (individually or in the aggregate).
 
Section 5.14 Full Disclosure.  All information heretofore furnished by Borrower
to the Administrative Agent or any Bank for purposes of or in connection with
the Credit Documents or any transaction contemplated thereby is, and all such
information hereafter furnished by Borrower to the Administrative Agent or any
Bank will be, true and accurate in all material respects and not misleading.
 
 
 

--------------------------------------------------------------------------------

 
Section 5.15 Solvency.  Borrower and each of its Subsidiaries on a consolidated
basis, is Solvent.  Borrower and each of its Material Subsidiaries,
individually, is Solvent.
 
SECTION 6. CONDITIONS PRECEDENT.
 
The obligation of each Bank to effect a Borrowing shall be subject to the
following conditions precedent:
 
Section 6.1 Initial Credit Event.  On or before the Effective Date:
 
(a) The Administrative Agent shall have received for each Bank the favorable
written opinion of (i) Faegre & Benson LLP, counsel to Borrower and (ii) General
Counsel to the Borrower; provided, either such opinion shall include a legal
opinion to the effect that Borrower has obtained all necessary approvals under
PUHCA in connection with its obligations under the Credit Documents, and such
other related matters as the Administrative Agent may reasonably request;
 
(b) The Administrative Agent shall have received for each Bank copies of
Borrower’s (i) Articles of Incorporation, together with all amendments and (ii)
bylaws (or comparable constituent documents) and any amendments thereto,
certified in each instance by its Secretary or an Assistant Secretary;
 
(c) The Administrative Agent shall have received for each Bank copies of
resolutions of Borrower’s Board of Directors authorizing the execution and
delivery of the Credit Documents and the consummation of the transactions
contemplated thereby together with specimen signatures of the persons authorized
to execute such documents on such Borrower’s behalf, all certified in each
instance by its Secretary or Assistant Secretary;
 
(d) The Administrative Agent shall have received for each Bank which has
requested same such Bank’s duly executed Note of Borrower dated the date hereof
and otherwise in compliance with the provisions of Section 2.10(a) hereof;
 
(e) The Administrative Agent shall have received a duly executed set of the
Credit Documents;
 
(f) All legal matters incident to the execution and delivery of the Credit
Documents shall be satisfactory to the Banks;
 
(g) The Administrative Agent shall have received a duly executed Compliance
Certificate containing financial information as of September 30, 2010;
 
(h) During the period from December 31, 2009 to the Effective Date, neither
Borrower nor any of its Subsidiaries have, except as specifically set forth on
Schedule 6.1, issued, incurred, assumed, created, become liable for,
contingently or otherwise, any material Indebtedness;
 
(i) The Borrower shall have provided a certificate stating that the conditions
precedent set forth in this Section 6.1 and Sections 6.2(b) and (c) have been
satisfied;
 
(j) The Administrative Agent shall have received such other documents and
information as it may reasonably request; and
 
(n)           There has been no material adverse change in the business, assets,
operations, performance or condition, financial or otherwise, of Borrower and
its subsidiaries taken as a whole, since the last day of the most recently
audited financial year of the Borrower.


Section 6.2 All Credit Events.  As of the time of each Credit Event hereunder:
 
(a) In the case of a Borrowing, the Administrative Agent shall have received the
notice required by Section 2.5 hereof;
 
(b)  Each of the representations and warranties set forth in Section 5 hereof
(except with respect to representations contained in the first sentence of
Section 5.2 hereof which are untrue as the result of information on Schedule 5.2
which has not yet been required to be updated pursuant to Section 7.6(b)) shall
be and remain true and correct in all material respects (unless such
representation or warranty is already qualified with respect to materiality, in
which case it shall be and remain true and correct in all respects) as of said
time, except that if any such representation or warranty relates solely to an
earlier date it need only remain true in all material respects (unless such
representation or warranty is already qualified with respect to materiality, in
which case it shall be and remain true and correct in all respects) as of such
date; and
 
(c) Borrower shall be in full compliance with all of the terms and conditions
hereof, and no Default or Event of Default shall have occurred and be continuing
or would occur as a result of such Credit Event.
 
Each request for a Credit Event shall be deemed to be a representation and
warranty by Borrower on the date of such Credit Event as to the facts specified
in paragraphs (b) and (c) of this Section 6.2.
 
SECTION 7. COVENANTS.
 
Borrower covenants and agrees that, so long as any Note or Loan is outstanding
hereunder, except to the extent compliance in any case is waived in writing by
the Required Banks:
 
Section 7.1 Corporate Existence; Subsidiaries.  Borrower shall, and shall cause
each of its Subsidiaries to, preserve and maintain its corporate existence,
subject to the provisions of Section 7.12 hereof.  Together with any financial
statements delivered pursuant to Section 7.6 hereof, Borrower shall deliver an
updated Schedule 5.2 to reflect any changes from the existing Schedule 5.2.
 
Section 7.2 Maintenance.  Borrower will maintain, preserve and keep its plants,
Properties and equipment necessary to the proper conduct of its business in
reasonably good repair, working order and condition and will from time to time
make all reasonably necessary repairs, renewals, replacements, additions and
betterments thereto so that at all times such plants, Properties and equipment
shall be reasonably preserved and maintained, and Borrower will cause each of
its Subsidiaries to do so in respect of Property owned or used by it; provided,
however, that nothing in this Section 7.2 shall prevent Borrower or a Subsidiary
of Borrower from discontinuing the operation or maintenance of any such
Properties if such discontinuance is not disadvantageous to the Banks or the
holders of the Notes, does not materially impair the operations of Borrower or
any Subsidiary of Borrower and is, in the judgment of Borrower, desirable in the
conduct of its business or the business of its Subsidiaries.
 
Section 7.3 Taxes.  Borrower will duly pay and discharge, and will cause each of
its Subsidiaries duly to pay and discharge, all taxes, rates, assessments, fees
and governmental charges upon or against it or against its Properties, in each
case before the same becomes delinquent and before penalties accrue thereon,
unless and to the extent that the same is being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP have been provided
therefor on the books of Borrower.
 
Section 7.4 ERISA.  Borrower will, and will cause each of its Subsidiaries to,
promptly pay and discharge all obligations and liabilities arising under ERISA
of a character which, if unpaid or unperformed, might result in the imposition
of a Lien against any of its properties or assets and will promptly notify the
Administrative Agent of (i) the occurrence of any reportable event (as defined
in ERISA) affecting a Plan, other than any such event of which the PBGC has
waived notice by regulation, (ii) receipt of any notice from PBGC of its
intention to seek termination of any Plan or appointment of a trustee therefor,
(iii) its or any of its Subsidiaries’ intention to completely or partially
terminate or withdraw from any Plan, (iv) with respect to any Plan that is a
multiemployer plan (as defined in Section 4001(a)(3) of ERISA), the filing of a
notice of reorganization, insolvency or termination under Section 4041 of ERISA,
(v) the failure of a Plan or related trust intended to qualify for tax exempt
status under Section 401(a) or 501 of the Code to qualify thereunder, and (vi)
the occurrence of any event affecting any Plan which could result in the
incurrence by Borrower or any of its Subsidiaries of any material liability,
fine or penalty, or any material increase in the contingent liability of
Borrower or any of its Subsidiaries under any post-retirement Welfare Plan
benefit.  The Administrative Agent will promptly distribute to each Bank any
notice it receives from Borrower pursuant to this Section 7.4.
 
Section 7.5 Insurance».  Borrower will insure, and keep insured, and will cause
each of its Subsidiaries to insure, and keep insured, with good and responsible
insurance companies, all insurable Property owned by it of a character usually
insured by companies similarly situated and operating like Property.  To the
extent usually insured by companies similarly situated and conducting similar
businesses, Borrower will also insure, and cause each of its Subsidiaries to
insure, employers’ and public and product liability risks with good and
responsible insurance companies.  Borrower will, upon request of any Bank,
furnish to such Bank a summary setting forth the nature and extent of the
insurance maintained pursuant to this Section 7.5.
 
Section 7.6 Financial Reports and Other Information.
 
(a) Borrower will maintain a system of accounting in accordance with GAAP and
will furnish to the Banks and their respective duly authorized representatives
such information respecting the business and financial condition of Borrower and
its Subsidiaries as any Bank may reasonably request; and without any request,
the Borrower shall deliver to the Administrative Agent, which in turn will
deliver to each Bank, in form and detail satisfactory to the Administrative
Agent, each of the following:
 
(i) within 90 days after the end of each fiscal year of Borrower, a copy of
Borrower financial statements for such fiscal year, including the consolidated
balance sheet of Borrower and its Subsidiaries for such year and the related
statements of income and statements of cash flow, each as certified by
independent public accountants of recognized national standing selected by
Borrower in accordance with GAAP with such accountants’ unqualified opinion to
the effect that the financial statements have been prepared in accordance with
GAAP and present fairly in all material respects in accordance with GAAP the
consolidated financial position of Borrower and its Subsidiaries as of the close
of such fiscal year and the results of their operations and cash flows for the
fiscal year then ended and that an examination of such accounts in connection
with such financial statements has been made in accordance with generally
accepted auditing standards and, accordingly, such examination included such
tests of the accounting records and such other auditing procedures as were
considered necessary in the circumstances, provided that if Borrower files its
annual report on Form 10-K for the applicable annual period, and such annual
report contains the financial statements and accountants certifications,
opinions and statements described above, the Borrower may satisfy the
requirements of this Section 7.6(a)(i) by delivering a copy of such annual
report to the Administrative Agent.  Together with such information the Borrower
shall provide to the Administrative Agent such consolidating information as may
be necessary for the Banks to determine the Borrower’s compliance with Section
7.17 hereof;
 
(ii) within 60 days after the end of each of the first three quarterly fiscal
periods of Borrower, a consolidated unaudited balance sheet of Borrower and its
Subsidiaries, and the related statements of income and statements of cash flow,
as of the close of such period, all of the foregoing prepared by Borrower in
reasonable detail in accordance with GAAP and certified by Borrower’s chief
executive officer, chief financial officer or corporate controller as fairly
presenting the financial condition as at the dates thereof and the results of
operations for the periods covered thereby, provided that if Borrower files a
Form 10-Q for the applicable quarterly period, and such quarterly report
contains the financial statements and certifications described above, the
Borrower may satisfy the requirements of this Section 7.6(a)(ii) by delivering a
copy of such quarterly report to the Administrative Agent.   Together with such
information the Borrower shall provide to the Administrative Agent such
consolidating information as may be necessary for the Banks to determine the
Borrower’s compliance with Section 7.17 hereof;
 
(iii) within the period provided in subsection (i) above, the written statement
of the accountants who certified the audit report thereby required consistent
with past practices that in the course of their audit they have obtained no
knowledge of certain Defaults or Events of Default, or, if such accountants have
obtained knowledge of any such Default or Event of Default, they shall disclose
in such statement the nature and period of the existence thereof; and
 
(iv) promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports Borrower or any of its non
Wholly-Owned Subsidiaries that are Material Subsidiaries or the Marketing
Subsidiary sends to its (or their, as applicable) shareholders, and copies of
all other regular, periodic and special reports and all registration statements
Borrower or any of its Subsidiaries file with the SEC or any successor thereto,
or with any national securities exchanges.
 
(b) Each financial statement furnished to the Banks pursuant to subsection (i)
or (ii) of this Section 7.6 shall be accompanied by (A) a written certificate
signed by Borrower’s chief executive officer, chief financial officer or
corporate controller to the effect that (i) no Default or Event of Default has
occurred during the period covered by such statements or, if any such Default or
Event of Default has occurred during such period, setting forth a description of
such Default or Event of Default and specifying the action, if any, taken by
Borrower to remedy the same, (ii) the representations and warranties contained
in Section 5 hereof are true and correct in all material respects as though made
on the date of such certificate (other than those made solely as of an earlier
date, which need only remain true as of such date), except as otherwise
described therein, (B) a Compliance Certificate in the form of Exhibit B hereto
showing Borrower’s compliance with the covenants set forth in Sections 7.9,
7.11, 7.12 and 7.14 through 7.18 hereof, and (C) a reasonably detailed
description of any material change in any of the material information set forth
on Schedules 5.2, 5.5, 5.11 and 7.15(a) since the date of the last certificate
delivered pursuant clause (A) above.
 
(c) Borrower will promptly (and in any event within three Business Days after an
officer of Borrower has knowledge thereof) give notice to the Administrative
Agent and each Bank:
 
(i) of the occurrence of any Default or Event of Default;
 
(ii) any event or condition which could reasonably be expected to have a
Material Adverse Effect;
 
(iii) of any (x) litigation or governmental proceeding of the type described in
Section 5.5 hereof or (y) environmental or other matters of the type described
in Section 5.11 hereof;  and
 
(iv) of the entering into of any Long-Term Guaranties, and Borrower shall
promptly provide the Administrative Agent with a copy of any such Guarantee and
any modification to such Guarantee.
 
Section 7.7 Bank Inspection Rights.  For purposes of confirming compliance with
the Credit Documents or after the occurrence and during the continuance of an
Event of Default, upon reasonable notice from the Administrative Agent or the
Required Banks, Borrower will, at Borrower’s expense, permit such Banks (and
such Persons as any Bank may designate) during normal business hours to visit
and inspect, under Borrower’s guidance, any of the Properties of Borrower or any
of its Subsidiaries, to examine all of their books of account, records, reports
and other papers, to make copies and extracts therefrom, and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and with their independent public accountants (and by this provision
Borrower authorizes such accountants to discuss with the Banks (and such Persons
as any Bank may designate) the finances and affairs of Borrower and its
Subsidiaries) all at such reasonable times and as often as may be reasonably
requested; provided, however, that except upon the occurrence and during the
continuation of any Default or Event of Default, not more than one such visit
and inspection may be conducted each calendar quarter.
 
Section 7.8 Conduct of Business.  Neither Borrower nor any Subsidiary of
Borrower will engage in any line of business other than business activities in
the field of (i) cogeneration and related thermal uses, (ii) energy production,
(iii) energy development, (iv) energy recovery, (v) utility ownership, operation
and management, including the provision of services reasonably ancillary
thereto, such as gas services and call centers, (vi) demand side management
services, (vii) management of investment funds which invest in energy related
businesses and investments in such funds, (viii) hedging (but not speculative
activities relating to any of the foregoing lines of business described in
clauses (i) through (viii)), (ix) energy trading conducted by the Marketing
Subsidiary in the ordinary course of its business which is conducted in a manner
consistent with its past practices or standard industry practices, (x)
telecommunications, (xi) management and operating services related to any of the
foregoing lines of business, and (xii) other businesses not described in the
foregoing so long as the Investments and expenses made in such other businesses
does not exceed $50,000,000.
 
Section 7.9 Liens.  Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, permit to exist or to be incurred any Lien of
any kind on any Property owned by the Borrower or any Subsidiary of Borrower;
provided, however, that this Section 7.9 shall not apply to or operate to
prevent:
 
(a) Liens arising by operation of law in respect of Property of Borrower or any
of its Subsidiaries which are incurred in the ordinary course of business which
do not in the aggregate materially detract from the value of such Property or
materially impair the use thereof in the operation of the business of Borrower
or any of its Subsidiaries;
 
(b) Liens securing (i) Non-Recourse Indebtedness of any Subsidiary of Borrower
or (ii) the obligations of a Project Finance Subsidiary under a power purchase
agreement or under Non-Recourse Indebtedness of such Project Finance Subsidiary,
provided that in the case of clause (i) above any such Lien is limited to the
Property being financed or refinanced by such Non-Recourse Indebtedness and the
stock (or similar equity interest) of the Subsidiary which incurred such
Non-Recourse Indebtedness, and in the case of clause (ii) above any such Lien is
limited to the Property and the stock (or similar equity interest) of such
Subsidiary or Project Finance Subsidiary, as applicable;
 
(c) Liens for taxes or assessments or other government charges or levies on
Borrower or any Subsidiary of Borrower or their respective Properties which are
being contested in good faith by appropriate proceedings and for which reserves
in conformity with GAAP have been provided on the books of Borrower; provided
that the aggregate amount of liabilities (including interest and penalties, if
any) of Borrower and its Subsidiaries secured by such Liens shall not exceed
$20,000,000 at any one time outstanding;
 
(d) Liens arising out of judgments or awards against Borrower or any Subsidiary
of Borrower, or in connection with surety or appeal bonds in connection with
bonding such judgments or awards, the time for appeal from which or petition for
rehearing of which shall not have expired or with respect to which such Borrower
or such Subsidiary shall be prosecuting an appeal or proceeding for review, and
with respect to which it shall have obtained a stay of execution pending such
appeal or proceeding for review; provided that the aggregate amount of
liabilities (including interest and penalties, if any) of Borrower and its
Subsidiaries secured by such Liens shall not exceed $20,000,000 at any one time
outstanding;
 
(e) Survey exceptions or encumbrances, easements or reservations, or rights of
others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real properties which are necessary for the
conduct of the activities of Borrower and any Subsidiary of Borrower or which
customarily exist on properties of corporations engaged in similar activities
and similarly situated and which do not in any event materially impair their use
in the operation of the business of Borrower or any Subsidiary of Borrower;
 
(f) Liens existing on the date hereof and listed on Schedule 7.9 hereto;
 
(g) Liens securing (i) Indebtedness evidencing the deferred purchase price of
newly acquired property or incurred to finance the acquisition of personal
property of Borrower or a Subsidiary of Borrower used in the ordinary course of
business of Borrower or a Subsidiary of Borrower, so long as such Lien is
limited to the property being financed or acquired and proceeds thereof, (ii)
Capitalized Lease Obligations, so long as such Lien is limited to the property
subject to the related Capital Lease and proceeds thereof, and (iii) the
performance of tenders, statutory obligations, bids, leases or other similar
obligations (other than for borrowed money) entered into in the ordinary course
of business or to secure obligations on performance bonds; provided, that such
Liens shall only be permitted to the extent the aggregate amount of Indebtedness
and other obligations secured by all such Liens does not exceed five percent
(5%) of Consolidated Assets as reflected on the most recent balance sheet
delivered by Borrower pursuant to Section 7.6;
 
(h) Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;
 
(i) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits;
 
(j) Liens relating to synthetic lease arrangements of Borrower or a Subsidiary
of Borrower, provided that (i) such Lien is limited to the Property being
leased, and (ii) to the extent the lessor or any other Person has recourse to
the Borrower, any Subsidiary or any of their Property (other than the Property
being so leased), through a Guarantee (including a residual guarantee) or
otherwise, such Lien shall be permitted if Borrower has included the recourse
portion of such obligations as Indebtedness for all purposes (including
financial covenant calculations) under the Credit Documents;
 
(k) Liens on assets of the Marketing Subsidiaries securing the reimbursement
obligations of Marketing Subsidiaries with respect to letters of credit and any
working capital facility of the Marketing Subsidiaries so long as both (x) such
reimbursement obligations or working capital facilities are otherwise permitted
under this Agreement and (y) the holder of such reimbursement obligation or
provider of such working capital facility has no recourse against Borrower or a
Consolidated Subsidiary of Borrower other than such Marketing Subsidiary or any
of their other assets (whether directly, through a Guarantee or otherwise) other
than pursuant to a Guarantee permitted pursuant to Section 7.15(f);
 
(l) Liens securing Indebtedness issued pursuant to (i) that certain Restated and
Amended Indenture of Mortgage and Deed of Trust dated as of September 1, 1999
between BHP and The Chase Manhattan Bank, as trustee (and any successor trustee
thereunder), together with all amendments and supplemental indentures thereto,
(ii) the CLF&P Indenture, together with all amendments and supplemental
indentures thereto, and (iii) Indebtedness of the type described in Section
7.15(c)(D) that is issued or incurred by Black Hills Utility Holdings, Inc. or
any of its direct or indirect Subsidiaries to finance the design, permitting,
construction, ownership, operation or maintenance of power plants in the State
of Colorado; and
 
(m) Any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in the foregoing
paragraphs (a) through (j), inclusive, provided, however, that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to the Property
which was subject to the Lien so extended, renewed or replaced or in the case of
a Project Finance Subsidiary or the Marketing Subsidiary, all of the assets of
such Project Finance Subsidiary or the Marketing Subsidiary;
 
(n) Liens (i) of a collecting bank arising under the UCC on items in the course
of collection, (ii) in favor of a banking institution arising as a matter of
law, or which arise under the documents governing the deposit relationship,
encumbering deposits (including the right of set-off, charge-back rights, and
refund rights) and which are within the general parameters customary in the
banking industry, or (iii) encumbering customary deposits and margin deposits
and other Liens attaching to brokerage accounts or arising under or in
connection with Derivative Arrangements or Derivative Obligations, in each case
incurred in the ordinary course of business; and
 
(o) Other Liens made in the ordinary course of business of Borrower or its
Subsidiaries so long as the aggregate amount of Indebtedness or other
obligations secured by such Liens does not exceed, in the aggregate,
$40,000,000.
 
provided, that the foregoing paragraphs shall not be deemed under any
circumstance to permit a Lien to exist on any capital stock or other equity
interests of the Material Subsidiaries.
 
Section 7.10 Use of Proceeds; Regulation U.  The proceeds of each Borrowing will
be used by Borrower solely to repay borrowings under the Revolving Credit
Agreement.  Borrower will not use any part of the proceeds of any of the
Borrowings directly or indirectly to purchase or carry any margin stock (as
defined in Section 5.10 hereof) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.
 
Section 7.11 Sales and Leasebacks.  Borrower will not, nor will it permit any of
its  Subsidiaries to, enter into any arrangement with any bank, insurance
company or other lender or investor providing for the leasing by Borrower or any
Subsidiary of Borrower of any Property theretofore owned by it and which has
been or is to be sold or transferred by such owner to such lender or investor if
the total amount of rent and other obligations of the Borrower and its
Subsidiaries under such lease, when combined with all rent and other obligations
of Borrower and its Subsidiaries under all such leases, would exceed $30,000,000
in the aggregate, provided that Borrower and its Subsidiaries may engage in
synthetic lease transactions so long as the Borrower’s or such Subsidiary’s, as
applicable, obligations under such synthetic leases are included as Indebtedness
for all purposes (including financial covenant calculations) under the Credit
Documents.
 
Section 7.12 Mergers, Consolidations and Sales of Assets.
 
(a) Borrower will not, and will not permit any of its Material Subsidiaries to,
consolidate with or be a party to merger with any other Person or sell, lease or
otherwise dispose of all or a “substantial part” of the assets of Borrower and
its Subsidiaries; provided, however, that
 
(i) the foregoing shall not prohibit any sale, lease, transfer or disposition of
assets, other than equity interests in or the assets of Black Hills Power, Inc.
and Cheyenne Light, Fuel and Power Company,  solely to the extent and so long as
(A) such transaction does not result in a downgrade of Borrower’s S&P Rating or
Borrower’s Moody’s Rating below investment grade, (B) such transaction is for
cash consideration (or other consideration acceptable to the Required Banks) in
an amount not less than the fair market value of the applicable assets, and (C)
such transaction, when combined with all other such transactions, would not have
a Material Adverse Effect, taken as a whole,
 
(ii) the foregoing shall not prohibit any sale, lease, transfer or disposition
to which the Required Banks have consented, such consent not to by unreasonably
withheld if (A) such transaction does not result in a downgrade of either
Borrower’s S&P Rating or Moody’s Rating below investment grade, (B) such
transaction is for cash consideration (or other consideration acceptable to the
Required Banks) in an amount not less than the fair market value of the
applicable assets, and (C) such transaction, when combined with all other such
transactions, would not have a Material Adverse Effect, taken as a whole;
 
(iii)  any Subsidiary of Borrower (other than Marketing Subsidiary) may merge or
consolidate with or into or sell, lease or otherwise convey all or a substantial
part of its assets to Borrower or any Subsidiary of which Borrower holds
(directly or indirectly) at least the same percentage equity ownership; provided
that in any such merger or consolidation involving Borrower, Borrower shall be
the surviving or continuing corporation;
 
(iv)  Borrower and its Subsidiaries may sell inventory, reserves and electricity
in the ordinary course of business;
 
(v) Borrower and its Subsidiaries may sell the assets of or equity interest in
any Immaterial Subsidiary; and
 
(vi) Borrower may enter into a merger with, or acquisition of all of, another
Person so long as:
 
(A)           Borrower or such Subsidiary  is the surviving entity,
 
(B)           unless consented to by the Required Banks, no downgrade in the
Borrower’s S&P Rating or Moody’s Rating below investment grade would occur as a
result of the consummation of such a transaction,
 
(vii)  if such transaction is an acquisition, the Board of Directors (or similar
governing body) of the Person being acquired has approved being so acquired, and
 
(viii) no Default or Event of Default would has occurred and is continuing at
the time of, or would occur as a result of, such transaction.
 
As used in this Section 7.12(a), a sale, lease, transfer or disposition of
assets during any fiscal year shall be deemed to be of a “substantial part” of
the consolidated assets of Borrower and its Subsidiaries if the net book value
of such assets, when added to the net book value of all other assets sold,
leased, transferred or disposed of by the Borrower and its Subsidiaries
(excluding the Marketing Subsidiaries) during such fiscal year (other than
inventory, reserves and electricity in the ordinary course of business) exceeds
ten percent (10%) of the total assets of Borrower and its Consolidated
Subsidiaries, determined on a consolidated basis as of the last day of the
immediately preceding fiscal year.
 
(b) Except as permitted pursuant to Section 7.12(a) or Section 7.14 hereof,
Borrower will not sell, transfer or otherwise dispose of, or permit any of its
Subsidiaries to issue, sell, transfer or otherwise dispose of, any shares of
stock of any class (including as “stock” for purposes of this Section, any
warrants, rights or options to purchase or otherwise acquire stock or other
Securities exchangeable for or convertible into stock) of any Subsidiary of
Borrower, except to Borrower or a Wholly-Owned Subsidiary of Borrower or except
for the purpose of qualifying directors.
 
Section 7.13 Use of Property and Facilities; Environmental and Health and Safety
Laws.
 
(a) Borrower will, and will cause each of its Subsidiaries to, comply in all
material respects with the requirements of all Environmental and Health Laws
applicable to or pertaining to the Properties or business operations of Borrower
or any Subsidiary of Borrower.  Without limiting the foregoing, Borrower will
not, and will not permit any Person to, except in accordance with applicable
law, dispose of any Hazardous Material into, onto or upon any real property
owned or operated by Borrower or any of its Subsidiaries.
 
(b) (i) Borrower will promptly provide the Administrative Agent with copies of
Environmental Review Documents as defined in Section 5.11(b) hereof that
disclose any Environmental Claim or Environmental Liability that could
potentially result in a Material Adverse Effect, and in no event later than five
(5) Business Days after an officer of Borrower or a Subsidiary of Borrower
finalizes such Environmental Review Document; and (ii) Borrower will also
promptly provide the Administrative Agent with all notices and other information
placing Borrower or any of its Subsidiaries on notice of actual or potential
Environmental Claims or Environmental Liabilities that could potentially result
in a Material Adverse Effect.
 
(c) Borrower shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all necessary remedial action in connection with the
presence, handling, storage, use, disposal, transportation or Release or
threatened Release of any Hazardous Materials on, under or affecting any
Property in order to comply in all material respects with all applicable
Environmental and Health Laws.  In the event Borrower or any of its Subsidiaries
undertakes any action with respect to the presence, Release or threatened
Release of any Hazardous Materials on or affecting any Property, Borrower or
such Subsidiaries shall conduct and complete such action in material compliance
with all applicable Environmental and Health Laws, and in accordance with the
policies, orders and directives of all federal, state and local governmental
authorities except when, and only to the extent that, Borrower’s or such
Subsidiary’s liability for such presence, handling, storage, use, disposal,
transportation or Release or threatened Release of any Hazardous Materials is
being diligently contested in the proper legal forum and any failure to comply
during such contest will not cause a Material Adverse Effect.
 
(d) Borrower agrees that the Banks may, from time to time, retain, at Borrower’s
expense for actual and reasonable out-of-pocket costs directly related thereto,
an independent professional consultant reasonably acceptable to Borrower to
review the Environmental Review Documents and to conduct their own investigation
(the scope of which investigation shall be reasonable based upon the
circumstances) of any Property currently owned, leased, operated or used by
Borrower or any of its Subsidiaries, if (x) a Default or an Event of Default
shall have occurred and be continuing, or (y) the Banks reasonably believe (1)
that an occurrence relating to such Property is likely to give rise to an
Environmental Liability, or (2) that a violation of an Environmental or Health
Law on or around such Property has occurred or is likely to occur, which could,
in the case of subclauses (1)-(2) above, reasonably be expected to have a
Material Adverse Effect.  Borrower shall use its commercially reasonable efforts
to obtain for the Banks and their agents, employees, consultants and contractors
the right, upon reasonable notice to Borrower, to enter into or on to the
Property currently owned, leased, operated or used by Borrower or any of its
Subsidiaries to perform such tests on such property as are reasonably necessary
to conduct such a review and/or investigation; provided, however, that no
invasive or destructive environmental testing shall be undertaken without
Borrower’s approval, not to be unreasonably withheld, conditioned, or delayed or
if recommended by the Banks’ independent consultant (except during the
continuation of an Event of Default when no such approval of Borrower shall be
required).  Without limiting the generality of the foregoing, any such
investigation of any Property shall be conducted, unless otherwise agreed to by
Borrower and the Banks, during normal business hours and, shall be conducted so
as not to unreasonably interfere with the ongoing operations at any such
Property or to cause any damage or loss to any property at such
Property.  Borrower and the Banks hereby acknowledge and agree that any report
of any investigation conducted at the request of the Banks pursuant to this
Section 7.13 will be obtained and shall be used by the Banks for the purposes of
the Banks’ internal credit decisions, to monitor and police the Obligations and
to protect the Banks’ security interests, if any, created by the Credit
Documents, and the Banks hereby acknowledge and agree any such report will be
kept confidential by them to the extent permitted by law, except that upon
request, the Banks agree to deliver a copy of any such report to the
Borrower.  Borrower acknowledges and agrees that (i) it will indemnify and hold
harmless the Banks and their agents from any costs, losses or liabilities
relating to Borrower’s or its Subsidiaries’ use of or reliance on such report,
(ii) the Banks make no representation or warranty with respect to such report,
and (iii) by delivering such report to Borrower, the Banks are not requiring or
recommending the implementation of any suggestions or recommendations contained
in such report.
 
(e) Borrower shall promptly notify the Banks of (i) any proposed acquisition of
stock, assets, or property by Borrower or any of its Subsidiaries; or (ii) any
other proposed actions, omissions or events by or affecting Borrower or any of
its Subsidiaries, that could reasonably be expected to expose Borrower or any of
its Subsidiaries to, or otherwise result in, Environmental Liability that could
reasonably be expected to have a Material Adverse Effect.
 
(f) Borrower shall, at its own expense, provide copies of such documents or
information as the Banks may reasonably request in relation to any matters
disclosed pursuant to this Section 7.13.
 
Section 7.14 Investments, Acquisitions, Loans, Advances and
Guaranties.  Borrower will not, nor will it permit any Subsidiary of Borrower
to, directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to, any other Person, or acquire all or any substantial part of the
assets or business of any other Person or division thereof, or be or become
liable as endorser, guarantor, surety or otherwise (such as liability as a
general partner) for any debt, obligation or undertaking of any other Person, or
otherwise agree to provide funds for payment of the obligations of another, or
supply funds thereto or invest therein or otherwise assure a creditor of another
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another, or subordinate any claim or demand it
may have to the claim or demand of any other Person (cumulatively, all of the
foregoing “Investments”); provided, however, that the foregoing provisions shall
not apply to nor operate to prevent:
 
(a) investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that (i) any such
obligation matures within ten years from the date it is acquired by Borrower or
Subsidiary, (ii) on any day, the aggregate amount of all such investments
maturing beyond one year from such date shall not exceed $100,000,000 and (iii)
on any day, the aggregate amount of all such investments does not exceed five
percent (5%) of Consolidated Assets as reflected on the most recent balance
sheet delivered by Borrower pursuant to Section 7.6;
 
(b) investments in (i) commercial paper rated P-1 by Moody’s Investors Services,
Inc. or A-1 by Standard & Poor’s Corporation maturing within one year of its
date of issuance, and (ii) debt and auction preferred securities rated Aaa by
Moody's Investors Services, Inc. or AAA by Standard & Poor’s Corporation
maturing within one year of their respective dates of purchase;
 
(c) investments in certificates of deposit issued by any Bank or any United
States commercial bank having capital and surplus of not less than $200,000,000
maturing within one year from the date of issuance thereof or in banker’s
acceptances endorsed by any Bank or other such commercial bank and maturing
within six months of the date of acceptance;
 
(d) investments in repurchase obligations with a term of not more than seven (7)
days for underlying securities of the types described in subsection (a) above
entered into with any bank meeting the qualifications specified in subsection
(c) above, provided all such agreements require physical delivery of the
securities securing such repurchase agreement, except those delivered through
the Federal Reserve Book Entry System;
 
(e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c) and (d)
above;
 
(f) ownership of stock, obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to Borrower or any
Subsidiary;
 
(g) endorsements of negotiable instruments for collection in the ordinary course
of business;
 
(h) loans and advances to employees in the ordinary course of business for
travel, relocation, and similar purposes;
 
(i) Investments (i) existing on the Effective Date in Subsidiaries of Borrower,
(ii) existing on the Effective Date and identified in Schedule 7.14 hereof, or
(iii) consisting of intercompany loans permitted pursuant to Section 7.15(e);
 
(j) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;
 
(k) Investments in Persons other than Marketing Subsidiaries engaged in lines of
business related to the lines of business described in Section 7.8 so long as
(i) both before and after giving effect to such Investment no Default of Event
of Default shall have occurred and be continuing, (ii) such Investments do not
permit any creditor of such Person recourse to Borrower or any other Subsidiary
of Borrower or any of their assets (other than the assets and/or the stock or
similar equity interest of such Person and except as permitted pursuant to
Sections 7.14(i) and (n)) and (iii) if such Investments are in Persons engaged
in the lines of business described in clause (xii) of Section 7.8, such
Investments and expenses in the aggregate do not exceed $50,000,000 outstanding
at any time;
 
(l) Guaranties, other than Long-Term Guaranties, so long as such Indebtedness is
permitted pursuant to Section 7.15;
 
(m) transactions permitted pursuant to Section 7.12(a);
 
(n) Investments constituting Long-Term Guaranties other than Long-Term
Guarantees of Indebtedness of the Marketing Subsidiaries;
 
(o) (i) Investments in Marketing Subsidiaries (other than Investments in
Marketing Subsidiaries consisting of Guaranties of Indebtedness of Marketing
Subsidiaries) existing on December 31, 2009 and listed on Schedule 7.14 and (ii)
Investments consisting of Guaranties of Indebtedness of Marketing Subsidiaries
in existence on December 31, 2009 and Investments in Marketing Subsidiaries made
after December 31, 2009 (including through Guaranties (including Long-Term
Guaranties)) provided, that the aggregate amount of Investments permitted by
this clause (ii) when combined with the amount of intercompany Indebtedness
owing by Marketing Subsidiaries permitted pursuant to Section 7.15(e)(iii) plus
the aggregate amount of letter of credit obligations outstanding attributable to
Marketing Subsidiary Letters of Credit shall not in the aggregate exceed the
Marketing Subsidiary Sublimit (it being understood that any increase in the
value of any such Investment attributable to the undistributed net earnings of
the Marketing Subsidiaries shall not be deemed a violation of this Section
7.14(o)); and
 
(p) Investments  consisting of promissory notes issued in consideration for the
sale  by the Borrower or a Subsidiary of a portion of the stock (or similar
equity  interests)  of  a  Subsidiary where (i) such note is
secured  by  the  stock  (or  similar  equity  interest) sold, and (ii) one of
the purposes of  such  sale  is  to ensure that such Subsidiary
qualifies  as  a  “qualifying facility” under the Public Utility Regulatory
Policies Act of 1978, as amended
 
Any Investment which when made complies with the requirements of paragraphs (a)
through (e) may continue to be held notwithstanding that such Investment if made
thereafter would not comply with such requirements;
 
In determining the amount of investments, acquisitions, loans, advances and
guarantees permitted under this Section 7.14, investments and acquisitions shall
always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be taken at the
principal amount thereof then remaining unpaid, and guarantees shall be taken at
the amount of obligations guaranteed thereby.
 
Section 7.15 Restrictions on Indebtedness.  Borrower will not, nor will it
permit any Subsidiary of Borrower to, issue, incur, assume, create, become
liable for, contingently or otherwise, or have outstanding any Indebtedness;
provided, however, that the foregoing provisions shall not restrict nor operate
to prevent the following Indebtedness:
 
(a) the Obligations;
 
(b) Non-Recourse Indebtedness of any Project Finance Subsidiary;
 
(c) so long as the Borrower would be in compliance with Section 7.17 hereof
(calculated as of the date of, and after giving affect to, the incurrence of
such Indebtedness), secured Indebtedness (excluding Indebtedness of the type
described in (e), (f), and (g) below but including the pledge of stock or
similar equity interest of any Project Finance Subsidiary or any Subsidiary
which is an entity whose sole purpose and extent of business activities is to
own the stock or similar equity interest of such Project Finance Subsidiary) (A)
set forth on Schedule 7.15(b) hereto, (B)(i) of BHP, (ii) evidencing the
deferred purchase price of newly acquired property or incurred to finance the
acquisition of personal property of the Borrower or a Subsidiary of the Borrower
used in the ordinary course of business of the Borrower or Subsidiary, (iii)
constituting Capitalized Lease Obligations or with respect to synthetic (or
similar type) lease arrangements, or (iv) incurred in connection with the
performance of tenders, statutory obligations, bids, leases or other similar
obligations (other than for borrowed money) entered into in the ordinary course
of business or to secure obligations on performance bonds; provided, that the
aggregate amount of Indebtedness permitted by clause (B)(iv) of this Section
7.15(c) at any time outstanding shall not exceed 5% of Consolidated Assets as
reflected on the most recent balance sheet delivered by the Borrower pursuant to
Section 7.6, (C) of CLF&P issued or outstanding under the CLF&P Indenture, and
(D) first mortgage bond debt which is issued or incurred by Black Hills Utility
Holdings, Inc. or any of its direct or indirect Subsidiaries to finance the
design, permitting, construction, ownership, operation or maintenance of power
plants in the State of Colorado which does not mature prior to the Termination
Date, as extended from time to time in accordance with the terms hereof, and is
not in excess of an amount equal to fifty percent (50%) of the net book value of
the property, plant and equipment of Black Hills Utility Holdings, Inc. (as
reported in the most recent quarterly financial statements which were prepared
in accordance with GAAP); provided, Borrower shall promptly provide the
Administrative Agent with a copy of any documentation evidencing such
Indebtedness in excess of $25,000,000 and any modification to such Indebtedness;
 
(d) so long as the Borrower would be in compliance with Section 7.17 hereof
(calculated as of the date of, and after giving affect to, the incurrence of
such Indebtedness), other Indebtedness (excluding Indebtedness of the type
described in (e), (f), and (g) below) which is unsecured and either junior in
right of payment to the Obligations or pari passu to the Obligations or is
equally and ratably secured with the Obligations, provided that Borrower shall
promptly provide the Administrative Agent with a copy of any documentation
evidencing such Indebtedness in excess of $25,000,000 and any modification to
such Indebtedness;
 
(e) intercompany loans (i) from (x) Subsidiary to Borrower so long as such loans
are subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent, and (y) Borrower to a Subsidiary of Borrower, (ii) among
Wholly-Owned Subsidiaries, and (iii) from a Subsidiary of Borrower to a
Marketing Subsidiary, so long as the aggregate amount of such loans from time to
time owing by the Marketing Subsidiaries does not exceed the difference between
(I) the Marketing Subsidiary Sublimit, less (II) the sum of (A) the aggregate
amount of Guaranties outstanding pursuant to Section 7.15(f), and (B) the
aggregate amount of other Investments then made in the Marketing Subsidiaries
pursuant to Section 7.14(o)(ii) (it being understood that to the extent such
limit is exceeded solely as a result of an increase in the value of any such
Investment attributable to the undistributed net earnings of the Marketing
Subsidiaries, it shall not be deemed a violation of this Section 7.15(e));
 
(f) Indebtedness consisting of Guaranties of the Indebtedness of the Marketing
Subsidiaries (including Long-Term Guaranties), provided that such Indebtedness
shall only be permitted to the extent the aggregate amount of such Indebtedness,
when added to the sum of (i) the aggregate amount of all intercompany loans made
to the Marketing Subsidiaries pursuant to Section 7.15(e), plus (ii) the
aggregate amount of all other Investments made in Marketing Subsidiaries
pursuant to Section 7.14(o)(ii), plus (iii) the aggregate amount of letter of
credit obligations outstanding attributable to Marketing Subsidiary Letters of
Credit, does not exceed the Marketing Subsidiary Sublimit (it being understood
that to the extent such limit is exceeded solely as a result of an increase in
the value of any such Investment attributable to the undistributed net earnings
of the Marketing Subsidiaries, it shall not be deemed a violation of this
Section 7.15(f)) provided, further that Borrower shall promptly provide the
Administrative Agent with a copy of any such Guarantee and any modification to
such Guarantee;
 
(g) Indebtedness of the Marketing Subsidiaries under Marketing Subsidiary
Excluded Credit Facilities in an aggregate amount not to exceed the Marketing
Subsidiary Indebtedness Limit;
 
(h) Permitted Derivative Obligations; and
 
(i) Indebtedness pursuant to Long-Term Guaranties (other than Long-Term
Guaranties of Indebtedness of Marketing Subsidiaries).
 
Indebtedness shall only be permitted under (e), (f),  (h), and (i)  above to the
extent such Indebtedness will have a priority of payment with the Obligations
which is no greater than pari passu.


Section 7.16 Consolidated Net Worth.  Borrower will at the end of each fiscal
quarter maintain Consolidated Net Worth in an amount of not less than the sum
of  (i) $625,000,000 plus (ii) fifty percent (50%) of the aggregate Consolidated
Net Income, if positive, for the period beginning January 1, 2005 and ending on
the last day of such fiscal quarter.
 
Section 7.17 Recourse Leverage Ratio.  Borrower will not permit the Recourse
Leverage Ratio to exceed 0.65 to 1.00 at the end of any fiscal quarter.
 
Section 7.18 Dividends and Other Shareholder Distributions.
 
(a) Borrower shall not (i) declare or pay any dividends or make a distribution
of any kind (including by redemption or purchase) on or relating to its
outstanding capital stock, or (ii) repay (directly, through sinking fund
payments or otherwise) any Indebtedness or other obligations owing to a
shareholder (other than publicly-traded Indebtedness or obligations) unless in
either circumstance no Default or Event of Default exists prior to or would
result after giving effect to such action.
 
(b) Except (i) to the extent such an encumbrance or restriction is imposed by
PUHCA, the rules and regulations promulgated thereunder or any order of the SEC
issued pursuant thereto, (ii) as set forth on Schedule 7.19, or (iii) in
connection with Non-Recourse Indebtedness of a Project Finance Subsidiary,
Borrower will not, and will not permit any of its Subsidiaries, directly or
indirectly to create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any such
Subsidiary to:  (1) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock owned by Borrower or any Subsidiary of Borrower; (2)
pay any Indebtedness owed to Borrower or any other Subsidiary; (3) make loans or
advances to Borrower or any other Subsidiary; or (4) transfer any of its
property or assets to Borrower or any other Subsidiary.
 
Section 7.19 No Negative Pledge.  Except (i) as set forth on Schedule 7.19, (ii)
in connection with Non-Recourse Indebtedness of a Project Finance Subsidiary,
and (iii) in connection with Indebtedness of the type described in Section
7.15(c)(D) that is issued or incurred by Black Hills Utility Holdings, Inc. or
any of its direct or indirect Subsidiaries to finance the design, permitting,
construction, ownership, operation or maintenance of power plants in the State
of Colorado, the Borrower will not, and will not permit any of its Subsidiaries
(other than Project Finance Subsidiaries), directly or indirectly to enter into
or assume any agreement (other than customary non-assignment and no sub-letting
provisions in leases consistent with Borrower’s past practices and the Credit
Documents and, solely with respect to the asset so financed, Capitalized Leases,
to the extent such Indebtedness is permitted herein) prohibiting the creation or
assumption of any Lien upon its properties or assets, whether now owned or
hereafter acquired.
 
Section 7.20 Transactions with Affiliates.  Except as is required by PUHCA or
the rules and regulations promulgated thereunder, Borrower will not, and will
not permit any of its Subsidiaries to, enter into or be a party to any material
transaction or arrangement with any Affiliate of such Person (other than
Borrower), including without limitation, the purchase from, sale to or exchange
of Property with, any merger or consolidation with or into, or the rendering of
any service by or for, any Affiliate, except in the ordinary course of and
pursuant to the reasonable requirements of Borrower’s or such Subsidiary’s
business and upon terms no less favorable to such Borrower or such Subsidiary
than could be obtained in a similar transaction involving a third-party.
 
Section 7.21 Compliance with Laws.  Without limiting any of the other covenants
of Borrower in this Section 7, Borrower will, and will cause each of its
Subsidiaries to, conduct its business, and otherwise be, in compliance with all
applicable laws, regulations, ordinances and orders of any governmental or
judicial authorities; provided, however, that neither Borrower nor any
Subsidiary of Borrower shall be required to comply with any such law,
regulation, ordinance or order if the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
 
Section 7.22 Pari-Passu.  Borrower will at all times cause the Obligations to
rank at least pari passu with all other senior unsecured Indebtedness of
Borrower.
 
Section 7.23 Certain Subsidiaries.  Unless pursuant to Indebtedness which is
authorized pursuant to this Agreement, Borrower will not, and the Subsidiaries
of Borrower will not, permit any creditor of a Marketing Subsidiary or a Project
Finance Subsidiary to have recourse to any Borrower or any Subsidiary of
Borrower (other than such Marketing Subsidiary or Project Finance Subsidiary) or
any of their assets (other than (i) the stock or similar equity interest of the
applicable Subsidiary or any Subsidiary which is an entity whose sole purpose
and extent of business activities is to own the stock or similar equity interest
of a Project Finance Subsidiary and (ii) with respect to a Permitted Derivative
Obligation) other than recourse under Guaranties permitted pursuant to Sections
7.15(f) and (i).
 
Section 7.24 Ratings.  Borrower will at all times this Agreement is in effect
maintain a S&P Rating and a Moody’s Rating (or if one or both of such ratings
are unavailable, rating(s) from such other recognized national rating agency or
agencies as may be acceptable to the Administrative Agent and the Required
Banks).
 
Section 7.25 Material Obligations.  Borrower (i) will duly pay and discharge,
and cause each of its Subsidiaries to duly pay and discharge, at or before
maturity, all of their respective obligations and liabilities, including tax
liabilities, except for such obligations and/or liabilities (A) that may be the
subject of a contest maintained in good faith by appropriate proceedings and
with respect to which such reserve or other appropriate provision, if any, as
shall be required in conformity with GAAP shall have been made; provided that
compliance with the obligation that is the subject of such contest is
effectively stayed during such challenge and (B) the nonpayment or nondischarge
of which could not reasonably be expected to have a Material Adverse Effect,
(ii) will maintain, and cause each Subsidiary to maintain, in accordance with
GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, and (iii) will not breach or permit any Subsidiary
to breach, or permit to exist any default under, the terms of any lease,
commitment, contract, instrument or obligation to which it is a party, or by
which its properties or assets are bound, except for such breaches or defaults
which could not reasonably be expected to have a Material Adverse Effect.
 
SECTION 8. EVENTS OF DEFAULT AND REMEDIES.
 
Section 8.1 Events of Default.  Any one or more of the following shall
constitute an Event of Default:
 
(a) (i) default in the payment when due of any fees, interest or of any other
Obligation not covered by clause (ii) below and such payment default continues
for three (3) days or (ii) default in the payment when due of the principal
amount of any Loan;
 
(b) default by Borrower or any Subsidiary in the observance or performance of
any covenant set forth in Section 7.1, Section 7.6(c), Section 7.9 through 7.12,
Sections 7.14 through 7.20, 7.22, 7.23 and 7.24 hereof;
 
(c) default by Borrower or any Subsidiary in the observance or performance of
any provision hereof or of any other Credit Document not mentioned in (a) or (b)
above, which is not remedied within thirty (30) days after notice thereof shall
have been given to the Borrower by the Administrative Agent;
 
(d)  (i) failure to pay when due Indebtedness in an aggregate principal amount
of $35,000,000 or more of Borrower or any Material Subsidiary (other than any
such Indebtedness which is Sole Non-Recourse Indebtedness), (ii) default shall
occur under one or more indentures, agreements or other instruments under which
any Indebtedness of Borrower or any of its Material Subsidiary in an aggregate
principal amount of $35,000,000 or more (other than de minimis, non-monetary
defaults (as reasonably determined by Administrative Agent) under the Marketing
Subsidiary Excluded Credit Facilities and the Project Finance Subsidiary
Excluded Credit Facilities), and such default shall continue for a period of
time sufficient to permit the holder or beneficiary of such Indebtedness or a
trustee therefor to cause the acceleration of the maturity of any such
Indebtedness or any mandatory unscheduled prepayment, purchase or funding
thereof, or (iii) (x) any de minimis, non-monetary default shall occur under any
of the Marketing Subsidiary Excluded Credit Facilities or the Project Finance
Subsidiary Excluded Credit Facilities, and (y) either (1) such default shall
continue for thirty (30) days after the holder or beneficiary of such
Indebtedness or a trustee therefor is permitted to cause the acceleration of the
maturity of any such Indebtedness or any mandatory unscheduled prepayment,
purchase or funding thereof as a result thereof, or (2) the holder or
beneficiary of such Indebtedness or a trustee therefor causes any remedial
actions to be taken thereunder (including but not limited to the acceleration of
the maturity of any such Indebtedness or any mandatory unscheduled prepayment,
purchase or funding thereof) as a result thereof;
 
(e) any representation or warranty made herein or in any other Credit  Document
by Borrower or any Subsidiary of Borrower, or in any statement or certificate
furnished pursuant hereto or pursuant to any other Credit Document by Borrower
or any Subsidiary of Borrower, or in connection with any Credit Document, proves
untrue in any material respect as of the date of the issuance or making, or
deemed making or issuance, thereof;
 
(f) Borrower or any Material Subsidiary shall (i) fail to pay its debts
generally as they become due or admit in writing its inability to pay its debts
generally as they become due, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any substantial part of its Property, (iv) institute any proceeding
seeking to have entered against it an order for relief under the United States
Bankruptcy Code, as amended, to adjudicate it insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it or any
analogous action is taken under any other applicable law relating to bankruptcy
or insolvency, (v) take any corporate action (such as the passage by its board
of directors of a resolution) in furtherance of any matter described in parts
(i)-(iv) above, or (vi) fail to contest in good faith any appointment or
proceeding described in Section 8.1(g) hereof;
 
(g) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for Borrower or any Material Subsidiary, or any substantial
part of any of their Property, or a proceeding described in Section 8.1(f)(iv)
shall be instituted against Borrower or any Material Subsidiary, and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of sixty (60) days;
 
(h) Borrower or any Material Subsidiary shall fail within thirty (30) days to
pay, bond or otherwise discharge any judgment or order for the payment of money
in excess of $35,000,000, which is not stayed on appeal or otherwise being
appropriately contested in good faith in a manner that stays execution thereon;
 
(i) Borrower or any other member of the Controlled Group shall (i) fail to pay
when due an amount or amounts which it shall have become liable to the PBGC or
to a Plan under Title IV of ERISA, or (ii) file notice of intent to terminate a
Plan or Plans having aggregate Unfunded Vested Liabilities in excess of
$35,000,000 (collectively, a “Material Plan”) under Title IV of ERISA, or
(iii) take any action with respect to a Plan that could result in the
requirement of Borrower or any of its Subsidiaries to furnish a bond to the PBGC
or such Plan; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
Borrower or any other member of the Controlled Group to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
thirty (30) days thereafter; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated; or the occurrence of any event with respect to any Plan that
could result in the incurrence by the Borrower or any other member of its
Controlled Group of any material liability, fine or penalty; or any notice from
any Plan that is a multiemployer plan that (i) such Plan is in reorganization,
(ii) increased contributions may be required to avoid a reduction in Plan
benefits or the imposition of an excise tax, (ii) any such Plan has been funded
at a rate less than that required by the Code and ERISA, (iii) any such Plan is
or may be terminated, or (iv) any such Plan is or may become insolvent;
 
(j) Borrower or any Subsidiary of Borrower or any Person acting on behalf of
Borrower, a Subsidiary or any governmental authority challenges the validity of
any Credit Document or Borrower’s or one of its Subsidiary’s obligations
thereunder or any Credit Document ceases to be in full force and effect or is
modified other than in accordance with the terms thereof and hereof;
 
(k) a Change of Control Event shall have occurred; or
 
(l) Borrower shall for any reason cease to be wholly liable for the full amount
of the Obligations.
 
Section 8.2 Non-Bankruptcy Defaults.  When any Event of Default other than those
described in subsections (f) or (g) of Section 8.1 hereof has occurred and is
continuing, the Administrative Agent shall, if so directed by the Required
Banks, by written notice to Borrower: declare the principal of and the accrued
interest on the Loans to be forthwith due and payable and thereupon all
outstanding Loans, including both principal and interest thereon, and all other
Obligations, shall be and become immediately due and payable together with all
other amounts payable under the Credit Documents without further demand,
presentment, protest or notice of any kind.  The Administrative Agent, after
giving notice to Borrower pursuant to Section 8.1(c) or this Section 8.2, shall
also promptly send a copy of such notice to the other Banks, but the failure to
do so shall not impair or annul the effect of such notice.
 
Section 8.3 Bankruptcy Defaults.  When any Event of Default described in
subsections (f) or (g) of Section 8.1 hereof has occurred and is continuing,
then all outstanding Notes, including both interest and principal thereon, and
all other Obligations shall immediately become due and payable together with all
other amounts payable under the Credit Documents without presentment, demand,
protest or notice of any kind.
 
Section 8.4 Expenses.                        Borrower agrees to pay to the
Administrative Agent and each Bank, and any other holder of any Note outstanding
hereunder, all costs and expenses incurred or paid by the Administrative Agent
or such Bank or any such holder, including attorneys’ fees (including allocable
fees of in house counsel) and court costs, in connection with (i) any amendment
or waiver to the Credit Documents requested by Borrower, (ii) any Default or
Event of Default by Borrower hereunder, or (iii) the enforcement of any of the
Credit Documents.
 
SECTION 9. CHANGE IN CIRCUMSTANCES.
 
Section 9.1 Change of Law.  Notwithstanding any other provisions of this
Agreement or any Note, if at any time after the date hereof any change in
applicable law or regulation or in the interpretation thereof makes it unlawful
for any Bank to make or continue to maintain Eurodollar Loans or to perform its
obligations as contemplated hereby, such Bank shall promptly give notice thereof
to Borrower and such Bank’s obligations to make or maintain Eurodollar Loans
under this Agreement shall terminate until it is no longer unlawful for such
Bank to make or maintain Eurodollar Loans.  Borrower shall prepay on demand the
outstanding principal amount of any such affected Eurodollar Loans, together
with all interest accrued thereon at a rate per annum equal to the interest rate
applicable to such Loan; provided, however, subject to all of the terms and
conditions of this Agreement, Borrower may in the alternative elect to convert
the principal amount of the affected Eurodollar Loans from such Bank into Base
Rate Loans from such Bank, which Base Rate Loans shall not be made ratably by
the Banks but only from such affected Bank.
 
Section 9.2 Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR.  If on or prior to the first day of any Interest Period for any
Borrowing of Eurodollar Loans:
 
(a) the Administrative Agent determines that deposits in U.S.  Dollars (in the
applicable amounts) are not being offered to major banks in the eurodollar
interbank market for such Interest Period, or that by reason of circumstances
affecting the interbank eurodollar market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR, or
 
(b) Banks having more than 33% percent (33%) or more of the aggregate amount of
the Loans reasonably determine and so advise the Administrative Agent that LIBOR
as reasonably determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Banks or Bank of funding their or its Eurodollar
Loans or Loan for such Interest Period,
 
then the Administrative Agent shall forthwith give notice thereof to Borrower
and the Banks, whereupon until the Administrative Agent notifies Borrower that
the circumstances giving rise to such suspension no longer exist, the
obligations of the Banks or of the relevant Bank to make Eurodollar Loans shall
be suspended.
 
Section 9.3 Increased Cost and Reduced Return.
 
(a) If, on or after the date hereof, the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Lending Office) with any request or directive (whether or
not having the force of law but, if not having the force of law, compliance with
which is customary in the relevant jurisdiction) of any such authority, central
bank or comparable agency:
 
(i) shall subject any Bank (or its Lending Office) to any tax, duty or other
charge with respect to its Eurodollar Loans, its Notes or its participation in
any thereof or its obligation to make Eurodollar Loans, or shall change the
basis of taxation of payments to any Bank (or its Lending Office) of the
principal of or interest on its Eurodollar Loans or participations therein or
any other amounts due under this Agreement in respect of its Eurodollar Loans,
participations therein or its obligation to make Eurodollar Loans (except for
changes in the rate of tax on the overall net income or profits of such Bank or
its Lending Office imposed by the jurisdiction in which such Bank or its lending
office is incorporated in which such Bank’s principal executive office or
Lending Office is located); or
 
(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Loans any such requirement included in an applicable
Eurodollar Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Lending Office) or shall
impose on any Bank (or its Lending Office) or on the interbank market any other
condition affecting its Eurodollar Loans, its Notes or its participation in any
thereof or its obligation to make Eurodollar Loans;
 
and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) of making or maintaining any Eurodollar Loan or to reduce
the amount of any sum received or receivable by such Bank (or its Lending
Office) under this Agreement or under its Notes with respect thereto, by an
amount deemed by such Bank to be material, then, within fifteen (15) days after
demand by such Bank (with a copy to the Administrative Agent), Borrower shall be
obligated to pay to such Bank such additional amount or amounts as will
compensate such Bank for such increased cost or reduction.  In the event any
law, rule, regulation or interpretation described above is revoked, declared
invalid or inapplicable or is otherwise rescinded, and as a result thereof a
Bank is determined to be entitled to a refund from the applicable authority for
any amount or amounts which were paid or reimbursed by Borrower to such Bank
hereunder, such Bank shall refund such amount or amounts to Borrower without
interest.
 
(b) If, after the date hereof, any Bank or the Administrative Agent shall have
determined that the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change therein (including, without limitation, any
revision in the Final Risk-Based Capital Guidelines of the Board of Governors of
the Federal Reserve System (12 CFR Part 208, Appendix A; 12 CFR Part 225,
Appendix A) or of the Office of the Comptroller of the Currency (12 CFR Part 3,
Appendix A), or in any other applicable capital rules heretofore adopted and
issued by any governmental authority), or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Lending Office) with any request or directive regarding
capital adequacy (whether or not having the force of law but, if not having the
force of law, compliance with which is customary in the applicable jurisdiction)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Bank’s capital, or on the capital
of any corporation controlling such Bank, as a consequence of its obligations
hereunder to a level below that which such Bank could have achieved but for such
adoption, change or compliance (taking into consideration such Bank’s policies
with respect to capital adequacy) by an amount deemed by such Bank to be
material, then from time to time, within fifteen (15) days after demand by such
Bank (with a copy to the Administrative Agent), Borrower shall pay to such Bank
such additional amount or amounts as will compensate such Bank for such
reduction.
 
(c) Each Bank that determines to seek compensation under this Section 9.3 shall
notify Borrower and the Administrative Agent of the circumstances that entitle
the Bank to such compensation pursuant to this Section 9.3 and will designate a
different Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the sole judgment of such
Bank, be otherwise disadvantageous to such Bank.  A certificate of any Bank
claiming compensation under this Section 9.3 and setting forth the additional
amount or amounts to be paid to it hereunder submitted to Borrower and the
Administrative Agent by such Bank in good faith shall be prima facie evidence of
the amount of such compensation.  In determining such amount, such Bank may use
any reasonable averaging and attribution methods.
 
Section 9.4 Lending Offices.  Each Bank may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof or in the assignment agreement which any assignee bank
executes pursuant to Section 11.12 hereof (each a “Lending Office”) for each
type of Loan available hereunder or at such other of its branches, offices or
affiliates as it may from time to time elect and designate in a written notice
to Borrower and the Administrative Agent, so long as such election does not
increase costs or other amounts payable by Borrower to such Bank hereunder.
 
Section 9.5 Discretion of Bank as to Manner of Funding.  Notwithstanding any
other provision of this Agreement, each Bank shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if each Bank had actually funded and
maintained each Eurodollar Loan through the purchase of deposits in the
eurodollar interbank market having a maturity corresponding to such Loan’s
Interest Period and bearing an interest rate equal to LIBOR for such Interest
Period.
 
SECTION 10. THE AGENT.
 
Section 10.1 Appointment and Authorization of Administrative Agent.  Each Bank
hereby appoints JPMorgan Chase Bank, N.A. as the Administrative Agent under the
Credit Documents and hereby authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto.  The
Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and the Credit Documents.   The
Administrative Agent is acting pursuant to a contractual relationship on an
arm’s length basis and the duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Bank, the holder of any Note or any other Person;
and nothing in this Agreement or any other Credit Document, expressed or
implied, is intended to or shall be so construed as to impose upon the
Administrative Agent any obligations in respect of this Agreement or any other
Credit Document except as expressly set forth herein or therein.
 
Section 10.2 Administrative Agent and its Affiliates.  The Administrative Agent
shall have the same rights and powers under this Agreement and the other Credit
Documents as any other Bank and may exercise or refrain from exercising the same
as though it were not the Administrative Agent, and the Administrative Agent and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of business with Borrower or any Affiliate of Borrower as if it were
not the Administrative Agent under the Credit Documents.
 
Section 10.3 Action by Administrative Agent.  If the Administrative Agent
receives from Borrower a written notice of an Event of Default pursuant to
Section 7.6(c)(i) hereof, the Administrative Agent shall promptly give each of
the Banks written notice thereof.  The obligations of the Administrative Agent
under the Credit Documents are only those expressly set forth therein.  Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 8.2 and 8.3.  In no event,
however, shall the Administrative Agent be required to take any action in
violation of applicable law or of any provision of any Credit Document, and the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Credit Document unless it shall be
first indemnified to its reasonable satisfaction by the Banks against any and
all costs, expense, and liability which may be incurred by it by reason of
taking or continuing to take any such action.  The Administrative Agent shall be
entitled to assume that no Default or Event of Default exists unless notified to
the contrary in writing by a Bank or Borrower.  In all cases in which this
Agreement and the other Credit Documents do not require the Administrative Agent
to take certain actions, the Administrative Agent shall be fully justified in
using its discretion in failing to take or in taking any action hereunder and
thereunder.
 
Section 10.4 Consultation with Experts.  The Administrative Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.
 
Section 10.5 Liability of Administrative Agent; Credit Decision.  Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or not taken by it in connection with the
Credit Documents (i) with the consent or at the request of the Required Banks,
or (ii) in the absence of its own gross negligence or willful misconduct (as
proven by the final, non-appealable judgment of a court of competent
jurisdiction).  Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with this Agreement, any other Credit Document or any Credit
Event; (ii) the performance or observance of any of the covenants or agreements
of Borrower or any other party contained herein or in any other Credit Document;
(iii) the satisfaction of any condition specified in Section 6 hereof; or (iv)
the validity, effectiveness, genuineness, enforceability, perfection, value,
worth or collectibility hereof or of any other Credit Document or of any other
documents or writing furnished in connection with any Credit Document; and the
Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence.  The Administrative Agent
may execute any of its duties under any of the Credit Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Banks, Borrower, or any other Person for the default or misconduct of any such
agents or attorneys-in-fact selected with reasonable care.  The Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, other document or statement (whether written or oral)
believed by it to be genuine or to be sent by the proper party or parties.  In
particular and without limiting any of the foregoing, the Administrative Agent
shall have no responsibility for confirming the accuracy of any Compliance
Certificate or other document or instrument received by it under the Credit
Documents.  The Administrative Agent may treat the payee of any Note as the
holder thereof until written notice of transfer shall have been filed with the
Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent.  Each Bank acknowledges that it has independently and
without reliance on the Administrative Agent or any other Bank, and based upon
such information, investigations and inquiries as it deems appropriate, made its
own credit analysis and decision to extend credit to Borrower in the manner set
forth in the Credit Documents.  It shall be the responsibility of each Bank to
keep itself informed as to the creditworthiness of Borrower and any other
relevant Person, and the Administrative Agent shall have no liability to any
Bank with respect thereto.
 
Section 10.6 Indemnity.  The Banks shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Credit Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent the
Administrative Agent is promptly reimbursed for the same by Borrower and except
to the extent that any event giving rise to a claim was caused by the gross
negligence or willful misconduct of the party seeking to be indemnified.  The
obligations of the Banks under this Section 10.6 shall survive termination of
this Agreement.
 
Section 10.7 Resignation of Administrative Agent and Successor Administrative
Agent.  The Administrative Agent may resign at any time by giving written notice
thereof to the Banks and Borrower.  Upon any such resignation of the
Administrative Agent, the Required Banks shall have the right to appoint a
successor Administrative Agent with the consent of Borrower.  If no successor
Administrative Agent shall have been so appointed by the Required Banks, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be any Bank hereunder or any commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $200,000,000.  Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring or removed Administrative Agent under
the Credit Documents, and the retiring Administrative Agent shall be discharged
from its duties and obligations thereunder; provided, if the Administrative
Agent shall notify the Borrower and the Banks that no qualifying person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder, (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Bank
directly, until such time as the Required Banks appoint a successor
Administrative Agent as provided for above and (3) the agency fees shall be
waived for the period from the effective date of the resignation of the
resigning Administrative Agent until the effective date of the appointment of
its successor.  After any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Section 10 and all protective
provisions of the other Credit Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent.
 
SECTION 11. MISCELLANEOUS.
 
Section 11.1 Withholding Taxes.
 
(a) Payments Free of Withholding.  Subject to Section 11.1 (b) hereof, each
payment by Borrower under this Agreement or the other Credit Documents shall be
made without withholding for or on account of any present or future taxes (other
than overall net income taxes on the recipient imposed by the jurisdiction in
which the recipient is organized or conducts business (other than any
jurisdiction in which the recipient is deemed to conduct business solely as the
result of entering into this Agreement or any other Credit Document or receiving
any payment or taking any action thereunder)).  If any such withholding is so
required, Borrower shall make the withholding, pay the amount withheld to the
appropriate governmental authority before penalties attach thereto or interest
accrues thereon and forthwith pay such additional amount as may be necessary to
ensure that the net amount actually received by each Bank and the Administrative
Agent free and clear of such taxes (including such taxes on such additional
amount) is equal to the amount which that Bank or the Administrative Agent (as
the case may be) would have received had such withholding not been made.  If the
Administrative Agent or any Bank pays any amount in respect of any such taxes,
penalties or interest Borrower shall reimburse the Administrative Agent or that
Bank for that payment on demand in the currency in which such payment was
made.  If Borrower pay any such taxes, penalties or interest, they shall deliver
official tax receipts evidencing that payment or certified copies thereof to the
Bank or Administrative Agent on whose account such withholding was made (with a
copy to the Administrative Agent if not the recipient of the original) on or
before the thirtieth day after payment.  If any Bank or the Administrative Agent
determines it has received or been granted a credit against or relief or
remission for, or repayment of, any taxes paid or payable by it because of any
taxes, penalties or interest paid by Borrower and evidenced by such a tax
receipt, such Bank or Administrative Agent shall, to the extent it can do so
without prejudice to the retention of the amount of such credit, relief,
remission or repayment, pay to Borrower such amount as such Bank or
Administrative Agent determines is attributable to such deduction or withholding
and which will leave such Bank or Administrative Agent (after such payment) in
no better or worse position than it would have been in if Borrower had not been
required to make such deduction or withholding.  Nothing in this Agreement shall
interfere with the right of each Bank and the Administrative Agent to arrange
its tax affairs in whatever manner it thinks fit nor obligate any Bank or the
Administrative Agent to disclose any information relating to its tax affairs or
any computations in connection with such taxes.
 
(b) U.S. Withholding Tax Exemptions.  Each Bank that is not a “United States
person” (as such term is defined in Section 7701(a)(30) of the Code) shall
submit to Borrower and the Administrative Agent on or before the date of the
initial Borrowing hereunder two duly completed and signed copies of either Form
W-8BEN or Form W-8ECI of the United States Internal Revenue Service.  Thereafter
and from time to time, each Bank shall submit to Borrower and the Administrative
Agent such additional duly completed and signed copies of one or the other of
such Forms (or such successor forms as shall be adopted from time to time by the
relevant United States taxing authorities) as may be (i) requested by Borrower
in a written notice, directly or through the Administrative Agent, to such Bank
and (ii) required under then current United States law or regulations to avoid
or reduce United States federal withholding taxes on payments in respect of all
amounts to be received by such Bank, including fees, pursuant to the Credit
Documents or the Loans.
 
(c) Inability of Bank to Submit Forms.  If any Bank determines, as a result of
any change in applicable law, regulation or treaty, or in any official
application or interpretation thereof, that it is unable to submit to Borrower
or Administrative Agent any form or certificate that such Bank is obligated to
submit pursuant to subsection (b) of this Section 11.1 or that such Bank is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Bank shall promptly notify Borrower and Administrative Agent of such fact
and the Bank shall to that extent not be obligated to provide any such form or
certificate and will be entitled to withdraw or cancel any affected form or
certificate, as applicable.
 
Section 11.2 No Waiver of Rights.  No delay or failure on the part of the
Administrative Agent or any Bank or on the part of the holder or holders of any
Note in the exercise of any power or right under any Credit Document shall
operate as a waiver thereof, nor as an acquiescence in any default, nor shall
any single or partial exercise thereof preclude any other or further exercise of
any other power or right, and the rights and remedies hereunder of the
Administrative Agent, the Banks and the holder or holders of any Notes are
cumulative to, and not exclusive of, any rights or remedies which any of them
would otherwise have.
 
Section 11.3 Non-Business Day.  If any payment of principal or interest on any
Loan or of any other Obligation shall fall due on a day which is not a Business
Day, interest or fees (as applicable) at the rate, if any, such Loan or other
Obligation bears for the period prior to maturity shall continue to accrue on
such Obligation from the stated due date thereof to and including the next
succeeding Business Day, on which the same shall be payable.
 
Section 11.4 Documentary Taxes.  Borrower agrees that it will pay any
documentary, stamp or similar taxes payable in respect to any Credit Document,
including interest and penalties, in the event any such taxes are assessed,
irrespective of when such assessment is made and whether or not any credit is
then in use or available hereunder.
 
Section 11.5 Survival of Representations.  All representations and warranties
made herein or in certificates given pursuant hereto shall survive the execution
and delivery of this Agreement and the other Credit Documents, and shall
continue in full force and effect with respect to the date as of which they were
made as long as any credit is in use or available hereunder.
 
Section 11.6 Survival of Indemnities.  All indemnities and all other provisions
relative to reimbursement to the Banks of amounts sufficient to protect the
yield of the Banks with respect to the Loans, including, but not limited to,
Section 2.11, Section 9.3 and Section 11.13 hereof, shall survive the
termination of this Agreement and the other Credit Documents and the payment of
the Loans and all other Obligations.
 
Section 11.7 Set-Off.
 
(a) In addition to any rights now or hereafter granted under applicable law and
not by way of limitation of any such rights, upon the occurrence of any Event of
Default, each Bank and each subsequent holder of any Note is hereby authorized
by Borrower at any time or from time to time, without notice to Borrower or to
any other Person, any such notice being hereby expressly waived, to set off and
to appropriate and to apply any and all deposits (general or special, including,
but not limited to, Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, or otherwise fully matured, and in whatever currency
denominated) and any other Indebtedness at any time held or owing by that Bank
or that subsequent holder to or for the credit or the account of Borrower,
whether or not matured, against and on account of the obligations and
liabilities of Borrower to that Bank or that subsequent holder under the Credit
Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Credit Documents, irrespective
of whether or not (a) that Bank or that subsequent holder shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or Notes
and other amounts due hereunder shall have become due and payable pursuant to
Section 8 and although said obligations and liabilities, or any of them, may be
contingent or unmatured.
 
(b) Each Bank agrees with each other Bank a party hereto that if such Bank shall
receive and retain any payment, whether by set-off or application of deposit
balances or otherwise, on any of the Loans in excess of its ratable share of
payments on all such obligations then outstanding to the Banks, then such Bank
shall purchase for cash at face value, but without recourse, ratably from each
of the other Banks such amount of the Loans, or participations therein, held by
each such other Banks (or interest therein) as shall be necessary to cause such
Bank to share such excess payment ratably with all the other Banks; provided,
however, that if any such purchase is made by any Bank, and if such excess
payment or part thereof is thereafter recovered from such purchasing Bank, the
related purchases from the other Banks shall be rescinded ratably and the
purchase price restored as to the portion of such excess payment so recovered,
but without interest.
 
Section 11.8 Notices.  Except as otherwise specified herein, all notices under
the Credit Documents shall be in writing (including facsimile or other
electronic communication) and shall be given to a party hereunder at its address
or facsimile number set forth below or such other address or facsimile number as
such party may hereafter specify by notice to the Administrative Agent and
Borrower, given by courier, by United States certified or registered mail, or by
other telecommunication device capable of creating a written record of such
notice and its receipt.  Notices under the Credit Documents to the Banks shall
be addressed to their respective addresses, facsimile or telephone numbers set
forth on the signature pages hereof or in the assignment agreement which any
assignee bank executes pursuant to Section 11.12 hereof, and to Borrower and to
the Administrative Agent to:
 
If to Borrower:


Black Hills Corporation
625 9th Street
Rapid City, South Dakota 57709
Attention: Garner M. Anderson
Facsimile:  605.721.2597
Telephone: 605.721.2311


with copies to:


Black Hills Corporation
625 9th Street
Rapid City, South Dakota 57709
Attention: Steven J. Helmers
Facsimile:  605.721.2550
Telephone: 605.721.2303


If to the Administrative Agent:
 
JPMorgan Chase Bank, NA.
10 S. Dearborn, 9th floor
Chicago, Illinois 60603
Attention:  Helen Davis
Facsimile:   312.732.1762
Phone:        312.732.1759
Email:          helen.d.davis@jpmorgan.com


With a copy to:


JPMorgan Chase Bank, NA.
10 S. Dearborn, 9th floor
Chicago, Illinois 60603
Attention:  Lisa Tverdek
Facsimile:   312. 325-3238
Phone:        312. 325-3150
Email:          lisa.tverdek@jpmorgan.com


Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 11.8 or on the signature pages hereof and a
confirmation of receipt of such facsimile has been received by the sender, (ii)
if given by courier, when delivered, (iii) if given by mail, three business days
after such communication is deposited in the mail, registered with return
receipt requested, addressed as aforesaid or (iv) if given by any other means,
when delivered at the addresses specified in this Section 11.8; provided that
any notice given pursuant to Section 2 hereof shall be effective only upon
receipt during the recipient’s normal business hours.
 
Section 11.9 Counterparts.  This Agreement may be executed in any number of
counterpart signature pages, and by the different parties on different
counterparts, each of which when executed shall be deemed an original but all
such counterparts taken together shall constitute one and the same
instrument.  Delivery of an executed counterpart  hereof via facsimile or
electronic means shall for all purposes be as effective as delivery of an
original counterpart.
 
Section 11.10 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
any of its rights or obligations under any Credit Document unless such
assignation occurs in connection with a merger or acquisition by Borrower which
is otherwise permitted under the terms of this Agreement and the appropriate
Credit Documents, if applicable, and Borrower obtains the prior written consent
of all of the Banks, which consent shall be in form and substance satisfactory
to the Administrative Agent.  No Bank may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Banks) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Banks.  Any Bank may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it);
provided that
 
(i) except in the case of an assignment of the entire remaining amount of the
assigning Bank’s Loans at the time owing to it or in the case of an assignment
to a Bank or an Affiliate of a Bank or an Approved Fund with respect to a Bank,
the principal outstanding balance of the Loan of the assigning Bank subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrower, otherwise consents (each such consent not to be unreasonably withheld
or delayed);
 
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Bank’s rights and obligations under this Agreement
with respect to the Loan assigned; and
 
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Bank, shall deliver to the Administrative Agent an Administrative Questionnaire
and any relevant tax forms.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 9.3 and 9.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Bank of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.  The Borrower
shall execute and deliver to the assignee a Note upon written request from such
assignee.  The assignor shall promptly return to the Borrower its Note if after
giving effect to such assignment no Obligations are owing to such assignor.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Banks, and
principal amounts of the Loans owing to, each Bank pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Banks may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Bank hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice.
 
(d) Participations.  Any Bank may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Bank’s
rights and/or obligations under this Agreement (including all or a portion of
the Loans owing to it); provided that (i) such Bank’s obligations under this
Agreement shall remain unchanged, (ii) such Bank shall remain solely responsible
to the other parties hereto for the performance of such obligations and
(iii) the Borrower, the Administrative Agent and the other Banks shall continue
to deal solely and directly with such Bank in connection with such Bank’s rights
and obligations under this Agreement.
 
(e) Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, modification or waiver of the type described in Section
11.11(i) that affects such Participant.  Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 9.3 and 9.4 to the same extent as if it were a Bank and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.7(a) as though it were a Bank, provided
such Participant agrees to be subject to Section 11.7(b) as though it were a
Bank.
 
(f) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Sections 9.3 and 9.4 than the applicable Bank
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  A Participant that would be a
Foreign Bank if it were a Bank shall not be entitled to the benefits of
Section 9.4 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 9.4 as though it were a Bank.
 
(g) Certain Pledges.  Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Bank, including without limitation any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.
 
(h) Certain Funding Arrangements. Notwithstanding anything to the contrary
contained herein, any Bank (a “Granting Bank”) may grant to a special purpose
funding vehicle which is an Affiliate of such Bank (a “SPC”), identified as such
in writing from time to time by the Granting Bank to the Administrative Agent
and the Borrower, the option to provide to the Borrower all or any part of any
Loan that such Granting Bank would otherwise be obligated to make to the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Bank shall be obligated to make such Loan pursuant to
the terms hereof.  Each party hereto hereby agrees that no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Bank).  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this Section 11.10, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Bank or to any financial institutions
(consented to by the Borrower and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This section may not be amended without the written consent of the SPC.
 
(i) Farm Credit System. Notwithstanding anything in this Section to the
contrary, any bank that is a member of the Farm Credit System that: (x) has
purchased a participation in the minimum amount of $10,000,000 on or after the
Effective Date, (y) is, by written notice to the Borrower and the Administrative
Agent ("Voting Participant Notification"), designated by the selling Bank as
being entitled to be accorded the rights of a Voting Participant hereunder (any
bank that is a member of the Farm Credit System so designated being called a
"Voting Participant") and (z) receives the prior written consent of the Borrower
and the Administrative Agent to become a Voting Participant, shall be entitled
to vote (and the voting rights of the selling Bank shall be correspondingly
reduced), on a dollar for dollar basis, as if such participant were a Bank, on
any matter requiring or allowing a Bank to provide or withhold its consent, or
to otherwise vote on any proposed action. To be effective, each Voting
Participant Notification shall, with respect to any Voting Participant: (i)
state the full name, as well as all contact information required of an Assignee
as set forth in Exhibit D hereto and (ii) state the dollar amount of the
participation purchased.  The Borrower and the Administrative Agent shall be
entitled to conclusively rely on information contained in notices delivered
pursuant to this paragraph.
 
Section 11.11 Amendments.  Any provision of the Credit Documents may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by (a) Borrower, (b) the Required Banks, and (c) if the rights or duties of the
Administrative Agent are affected thereby, the Administrative Agent; provided
that no amendment or waiver pursuant to this Section. 11.11 shall:
 
(i)  (A) increase, decrease or extend any Commitment of any Bank without the
consent of such Bank or (B) reduce the amount of or postpone any fixed date for
payment of any principal of or interest on any Loan (including the Termination
Date) or of any fee or other Obligation payable hereunder without the consent of
each Bank; and
 
(ii) unless signed by each Bank, change this Section 11.11, or the definition of
Required Banks, or affect the number of Banks required to take any action under
the Credit Documents or, with respect to the pro rata sharing of payments, amend
Section 4.1 or any other provision hereof relating to the pro rata sharing of
payments.
 
Section 11.12 Headings.  Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
 
Section 11.13 Legal Fees, Other Costs and Indemnification.  Borrower agrees to
pay all reasonable costs and expenses of the Administrative Agent in connection
with the preparation and negotiation of the Credit Documents (including past and
future reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the syndication of the transaction), including without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, in connection with the preparation and execution of the
Credit Documents, and any amendment, waiver or consent related hereto, whether
or not the transactions contemplated herein are consummated.  Borrower further
agrees to indemnify each Bank, the Administrative Agent, and their respective
directors, agents, officers and employees, against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor, whether or not the
indemnified Person is a party thereto) which any of them may incur or reasonably
pay arising out of or relating to any Credit Document (including any relating to
a misrepresentation by Borrower under any Credit Document) or any of the
transactions contemplated thereby or the direct or indirect application or
proposed application of the proceeds of any Loan, other than those which arise
from the gross negligence or willful misconduct of the party claiming
indemnification.  Borrower, upon demand by any of the Administrative Agent or a
Bank at any time, shall reimburse the Administrative Agent or Bank for any
reasonable legal or other expenses (including allocable fees and expenses of
in-house counsel) incurred in connection with investigating or defending against
any of the foregoing except if the same is directly due to the gross negligence
or willful misconduct of the party to be indemnified,  provided that with
respect to legal costs and expenses incurred in connection with the enforcement
of the rights of Administrative Agent and the Banks under this Section 11.13,
Borrower shall only be obligated to pay the legal fees of the Administrative
Agent and not of any other Bank.  To the fullest extent permitted by applicable
law, Borrower not shall assert, and Borrower hereby waives, any claim against
the Administrative Agent, each Issuing Bank and each of their respective and
their respective directors, agents, officers and employees, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Credit Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.
 
Section 11.14 Entire Agreement.  The Credit Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior or contemporaneous agreements, whether written or oral, with
respect thereto are superseded thereby.
 
Section 11.15 Construction.  The parties hereto acknowledge and agree that
neither this Agreement nor the other Credit Documents shall be construed more
favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation of this Agreement and the other Credit Documents.
 
Section 11.16 Governing Law.  This Agreement and the other Credit Documents, and
the rights and duties of the parties hereto, shall be construed and determined
in accordance with the internal laws of the State of New York.
 
Section 11.17 SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.  BORROWER HEREBY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE
CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  BORROWER IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.  BORROWER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.
 
Section 11.18 Replacement of Bank.  Each Bank agrees that, upon the occurrence
of any event set forth in Sections 9.1, 9.3 and 11.1, such Bank will use
reasonable efforts to book and maintain its Loans through a different Lending
Office or to transfer its Loans to an Affiliate with the objective of avoiding
or minimizing the consequences of such event; provided that such booking or
transfer is not otherwise disadvantageous to such Bank as determined by such
Bank in its sole and absolute discretion.  If any Bank has demanded to be paid
additional amounts pursuant to Sections 9.1, 9.3 and 11.1, and the payment of
such additional amounts are, and are likely to continue to be, more onerous in
the reasonable judgment of Borrower than with respect to the other Banks, then
Borrower shall have the right at any time when no Default or Event of Default
shall have occurred and be continuing to seek one or more financial institutions
which are not Affiliates of Borrower (each, a “Replacement Bank”) to purchase
with the written consent of the Administrative Agent (which consent shall not be
(x) required if such proposed Replacement Bank is already a Bank, or an
Affiliate of a Bank, or (y) unreasonably delayed or withheld) the outstanding
Loans of such Bank (the “Affected Bank”), and if Borrower locate a Replacement
Bank, the Affected Bank shall, upon
 
 
i.  
prior written notice to the Administrative Agent,

 
 
ii.  
(i) payment to the Affected Bank of the purchase price agreed between it and the
Replacement Bank (or, failing such agreement, a purchase price in the amount of
the outstanding principal amount of the Affected Bank’s Loans and accrued
interest thereon to the date of payment) by the Replacement Bank plus (ii)
payment by Borrower of all Obligations (other than principal and interest with
respect to Loans) then due to the Affected Bank or accrued for its account
hereunder or under any other Loan Document,

 
 
iii.  
satisfaction of the provisions set forth in Section 11.10, and

 
 
iv.  
payment by Borrower to the Affected Bank and the Administrative Agent of all
reasonable out-of-pocket expenses in connection with such assignment and
assumption (including the recordation fee described in Section 11.10),

 
assign and delegate all its rights and obligations under this Agreement and any
other Credit Document to which it is a party (including its outstanding Loans)
to the Replacement Bank (such assignment to be made without recourse,
representation or warranty), and the Replacement Bank shall assume such rights
and obligations, whereupon the Replacement Bank shall in accordance with Section
11.10 become a party to each Credit Document to which the Affected Bank is a
party and shall have the rights and obligations of a Bank thereunder and the
Affected Bank shall be released from its obligations hereunder and each other
Credit Document to the extent of such assignment and delegation.
 
Notwithstanding the foregoing, with respect to a Bank that is a Defaulting Bank
or an Impacted Bank, the Borrower or Administrative Agent may obtain a
Replacement Bank and execute an Assignment on  behalf of such Defaulting Bank or
an Impacted Bank at any time and without prior notice to such Defaulting Bank or
an Impacted Bank and cause its Loans to be sold and assigned at par.  Upon any
such assignment and payment and compliance with the other provisions of Section
11.10, such replaced Bank shall no longer constitute a “Bank” for purposes
hereof; provided, any rights of such replaced Lender to indemnification
hereunder shall survive.
 
Section 11.19 Confidentiality.  The Administrative Agent and the Banks shall
hold all non-public information provided to them by Borrower pursuant to or in
connection with this Agreement in accordance with their customary procedures for
handling confidential information of this nature, but may make disclosure to any
of their agents, attorneys-in-fact, examiners, regulators, Affiliates, outside
auditors, counsel and other professional advisors in connection with this
Agreement or any other Credit Document or as reasonably required by any
potential bona fide transferee, participant or assignee, or in connection with
the exercise of remedies under a Credit Document, or to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 11.19), or to any nationally recognized rating agency that requires
access to information about a Bank’s investment portfolio in connection with
ratings issued with respect to such Bank, or as requested by any governmental
agency or representative thereof or pursuant to legal process; provided,
however, that unless specifically prohibited by applicable law or court order,
the Administrative Agent and each Bank shall use reasonable efforts to promptly
notify Borrower of any request by any governmental agency or representative
thereof (other than any such request in connection with an examination of the
financial condition of the Administrative Agent or such Bank by such
governmental agency) for disclosure of any such non-public information and,
where practicable, prior to disclosure of such information.  Prior to any such
disclosure pursuant to this Section 11.19, the Administrative Agent and each
Bank shall require any such bona fide transferee, participant and assignee
receiving a disclosure of non-public information to agree, for the benefit of
Borrower, in writing to be bound by this Section 11.19; and to require such
Person to require any other Person to whom such Person discloses such non-public
information to be similarly bound by this Section 11.19.
 
Notwithstanding anything herein to the contrary, “confidential information”
shall not include, and the Administrative Agent and each Bank may disclose to
any and all persons, without limitation of any kind, any information with
respect to the U.S. federal income tax treatment and U.S. federal income tax
structure of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that are provided to the
Administrative Agent or such Bank relating to such tax treatment and tax
structure.
 
Section 11.20 Rights and Liabilities of Co-Lead Arrangers, Joint Bookrunners and
Syndication Agent.  None of the Co-Lead Arrangers, Joint Bookrunners or
Syndication Agent shall have any special rights, powers, obligations,
liabilities, responsibilities or duties under this Agreement as a result of
acting in the capacities of Co-Lead Arranger, Joint Bookrunner or Syndication
Agent.  Without limiting the foregoing, none of the Co-Lead Arrangers, Joint
Bookrunners or Syndication Agent shall have or be deemed to have a fiduciary
relationship with any Bank.  Each Bank hereby makes the same acknowledgments and
undertakings with respect to the Co-Lead Arrangers, Joint Bookrunners and
Syndication Agent  as it makes with respect to the Administrative Agent and any
directors, officers, agents and employees of the Administrative Agent in Section
10.5.
 
Section 11.21 Relationship.  Neither Administrative Agent nor any Bank has any
fiduciary relationship or duty to Borrower or any of its Subsidiaries arising
out of or in connection with, and there is no agency, tenancy or joint venture
relationship between Administrative Agent or any Bank and the Borrower or any of
its Subsidiaries by virtue of, any Credit Document or any transaction
contemplated therein.
 
The Borrower and each of its Subsidiaries understands that Administrative Agent,
each Bank and each of their respective affiliates (Administrative Agent or such
Bank, as the case may be, together with its affiliates, each referred to herein
as a “Group”) are engaged in a wide range of financial services and businesses
(including investment management, financing, securities trading, corporate and
investment banking and research).  Members of each Group and businesses within
each Group generally act independently of each other, both for their own account
and for the account of clients.  Accordingly, there may be situations where
parts of a Group and/or their clients either now have or may in the future have
interests, or take actions, that may conflict with the interests of the Borrower
or one of its Subsidiaries.  For example, a Group may, in the ordinary course of
business, engage in trading in financial products or undertake other investment
businesses for their own account or on behalf of other clients, including
without limitation, trading in or holding long, short or derivative positions in
securities, loans or other financial products of the Borrower, its Subsidiaries
or its affiliates or other entities connected with the Loans or the transactions
contemplated hereby.


In recognition of the foregoing, the Borrower, for itself and on behalf of its
Subsidiaries, agrees no Group is required to restrict its activities as a result
of this Agreement and that each Group may undertake any business activity
without further consultation with or notification to the Borrower or any of its
Subsidiaries.  Neither this Agreement nor the receipt by Administrative Agent or
any Bank of confidential information nor any other matter will give rise to any
fiduciary, equitable or contractual duties (including but not limited to any
duty of trust or confidence) that would prevent or restrict a Group from acting
on behalf of other customers or for its own account.  Furthermore, the Borrower,
for itself and on behalf of its Subsidiaries, agrees that no Group and no member
or business of a Group is under a duty to disclose to the Borrower or any of its
Subsidiaries or use on behalf of the Borrower or any of its Subsidiaries any
information whatsoever about or derived from those activities or to account for
any revenue or profits obtained in connection with such activities.  However,
consistent with each Group’s long-standing policy to hold in confidence the
affairs of its customers, no Group will use confidential information obtained
from the Borrower or any of its Subsidiaries except in connection with its
services to, and its relationship with, the Borrower and its Subsidiaries;
provided, that each Group will be free to disclose information in any manner as
required by law, regulation, regulatory authority or other applicable judicial
or government order.


Section 11.22 Severability of Provisions.  Any provision in this Agreement or
any other Credit Document that is held to be inoperative, unenforceable, or
invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Agreement and the
other Credit Documents are declared to be severable.
 
Section 11.23 Patriot Act Notice.  Each Bank that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Bank) hereby notifies Borrower that pursuant to the requirements
of the Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Bank or the
Administrative Agent, as applicable, to identify Borrower in accordance with the
Patriot Act.


- Remainder of Page Intentionally Left Blank; Signature Page Follows –



 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their duly authorized officers
as of the day and year first above written.
 




BLACK HILLS CORPORATION, a South Dakota corporation


By:           /s/ Anthony S. Cleberg
Name:           Anthony S. Cleberg
Title:           Executive Vice President & CFO

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Bank and as Administrative Agent




By:           /s/ Helen D. Davis
Name:           Helen D. Davis
Title:           Authorized Officer


Address for Notices:


Address for Notices:


JPMorgan Chase Bank, N.A.
JPMorgan Chase Bank, NA.
10 S. Dearborn, 9th floor
Chicago, Illinois 60603
Attention:  Helen Davis
Facsimile:   312.732.1762
Phone:        312.732.1759
Email:          helen.d.davis@jpmorgan.com


With a copy to:


JPMorgan Chase Bank, NA.
10 S. Dearborn, 9th floor
Chicago, Illinois 60603
Attention:    Lisa Tverdek
Facsimile:     312. 325-3238
Phone:          312. 325-3150
Email:            lisa.tverdek@jpmorgan.com


Lending Offices for Base Rate Loans and Eurodollar Loans:


JPMorgan Chase Bank, NA.
10 S. Dearborn, 7th floor
Chicago, IL 60603
Attention:    Darren Cunningham
Facsimile:     312.385-7097
Phone:          312.385-7080
Email:            jpm.agency.servicing.1@jpmchase.com



Credit Agreement
 
 

--------------------------------------------------------------------------------

 



UNION BANK, N.A., as a Bank




By:           /s/ Kevin M. Zitar
Name:           Kevin M. Zitar
Title:           Senior Vice President


Address for Notices:


Union Bank, N.A.
Energy Capital Services
445 S. Figueroa Street, 15th Floor
Los Angeles, California 90071
Attention:    Kevin Zitar, SVP
Facsimile:     213.236.4096
Phone:          213.236.5503
Email:            kevin.ztiar@unionbank.com


With a copy to:


Union Bank, N.A.
Energy Capital Services
445 S. Figueroa Street, 15th Floor
Los Angeles, California 90071
Attention:    Bryan Read, VP
Facsimile:     213.236.4096
Phone:          213.236.4128
Email:            bryan.read@unionbank.com


Lending Offices for Base Rate Loans and Eurodollar Loans:


Union Bank, N.A.
Commercial Loan Operations
1980 Saturn St.
Monterey Park, California 91754
Attention:    Maria Suncin
Facsimile:     800.446.9951 or 323.724.6198
Phone:          323.720.2870
Email:            #clo synd@unionbank.com

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTE
 


_________ __, 2010
 
FOR VALUE RECEIVED, the undersigned, Black Hills Corporation, a South Dakota
corporation (“Borrower”), promises to pay to the order of [_________________]
(the “Bank”) on the Termination Date of the hereinafter defined Credit
Agreement, at the principal office of JPMorgan Chase Bank, N.A., in accordance
with Section 4.1 of the Credit Agreement (as hereafter defined), the aggregate
unpaid principal amount of all Loans made by the Bank to Borrower pursuant to
the Credit Agreement, together with interest on the principal amount of each
Loan from time to time outstanding hereunder at the rates, and payable in the
manner and on the dates, specified in the Credit Agreement.
 
The Bank shall record on its books or records or on a schedule attached to this
Note, which is a part hereof, each Loan made by it pursuant to the Credit
Agreement, together with all payments of principal and interest and the
principal balances from time to time outstanding hereon, whether the Loan is a
Base Rate Loan or a Eurodollar Loan, and the interest rate and Interest Period
applicable thereto, provided that prior to the transfer of this Note all such
amounts shall be recorded on a schedule attached to this Note.  The record
thereof, whether shown on such books or records or on a schedule to this Note,
shall be shall be prima facie evidence of the same; provided, however, that the
failure of the Bank to record any of the foregoing or any error in any such
record shall not limit or otherwise affect the obligation of Borrower to repay
all Loans made to it pursuant to the Credit Agreement together with accrued
interest thereon.
 
This Note is one of the Notes referred to in the Credit Agreement dated as of
December 15, 2010, among, inter alia, Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the financial institutions party thereto (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), and this Note and the holder hereof are entitled to all
the benefits provided for thereby or referred to therein, to which Credit
Agreement reference is hereby made for a statement thereof.  All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Credit Agreement.  This Note shall be governed by and
construed in accordance with the internal laws of the State of New York.
 
Prepayments may be made hereon and this Note may be declared due prior to the
expressed maturity hereof, all in the events, on the terms and in the manner as
provided for in the Credit Agreement.
 
- Remainder of Page Intentionally Left Blank; Signature Page Follows -

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.
 




BLACK HILLS CORPORATION, a South Dakota corporation


By:           _____________________________
Name:           _____________________________
Title:           _____________________________



Credit Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
COMPLIANCE CERTIFICATE
 




This Compliance Certificate is furnished to JPMorgan Chase Bank, N.A., as
Administrative Agent pursuant to the Credit Agreement dated as of December 15,
2010, among, inter alia, Black Hills Corporation, a South Dakota corporation
(“Borrower”), JPMorgan Chase Bank, N.A., as Administrative Agent, and the
financial institutions party thereto (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1. I am the duly elected or appointed ___________________of Borrower;


2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;


3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and


4. Schedule 1 attached hereto sets forth financial data and computations
evidencing compliance with certain covenants of the Credit Agreement, all of
which data and computations are true, complete and correct.  All computations
are made in accordance with the terms of the Credit Agreement.


Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:
 








The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___________day of __________,
20__.
 



Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO COMPLIANCE CERTIFICATE
Compliance Calculations for Credit Agreement
 
CALCULATION AS OF ________  __,20__
 


A.           Liens (Sec. 7.9(c), (d), and (g))
   
1.Liens securing taxes or assessments or other government charges or levies
equal to or less than $20,000,000 (Section 7.9(c))
 
(Answer should be yes)
2.Liens securing judgments or awards or surety or appeal bonds issued in
connection therewith equal to or less than $20,000,000 (Section 7.9(d))
 
(Answer should be yes)
3.Is the aggregate amount of Indebtedness and other obligations consisting of
(i) the deferred purchase price of newly acquired property or incurred to
finance the acquisition of personal property of Borrower used in the ordinary
course of business of such Borrower, (ii) Capitalized Lease Obligations, and
(iii) the performance of tenders, statutory obligations, bids, leases or other
similar obligations (other than for borrowed money) entered into in the ordinary
course of business or to secure obligations on performance bonds which is
secured by Liens equal to or less than 5% of Consolidated Assets as reflected on
the most recent balance sheet delivered by Borrower (Section 7.9(g)).
 
(Answer should be yes)
B.           Sale and Leasebacks (Section 7.11)
   
1.Aggregate obligations under all Sale and Leasebacks arrangements (other than
synthetic lease transactions excluded by Section 7.11)
$                      
(Line B1 not to exceed $30,000,000)
C.           Sale of Assets (Section 7.12)
   
1.Net book value of assets (other than inventory, reserves and electricity in
the ordinary course of business) sold during this fiscal year
$                      
(Line C1 not to exceed 10% of total consolidated assets)
D.           Permitted Investments (Section 7.14)
   
1.Aggregate amount of Investments in Marketing Subsidiaries made after December
31, 2009 (Section 7.14(o)(ii))
$                      
 
2.Investments consisting of Guaranties of Indebtedness of Marketing Subsidiaries
existing on the Effective Date
$                      
 
3.Intercompany loans permitted pursuant to Section 7.15(e)(iii) owing by
Marketing Subsidiaries (Line E3)
$                      
Line E3
4.Outstanding letter of credit obligations attributable to Marketing Subsidiary
Letters of Credit
$                      
 
5.Sum of Lines D1, D2, D3 and D4
$                      
 
6.Is Line D5 equal to or less than the Marketing Subsidiary Sublimit?
 
(Answer should be yes)
7.Aggregate amount of Investments in Persons engaged in the lines of business
described in clause (xii) of Section 7.8 (Section 7.14(k))
$                      
(Line D7 not to exceed $50,000,000)
E.           Permitted Indebtedness (Section 7.15)
   
1.Secured Indebtedness except as set forth on Schedule 7.15(b): (i) of BHP (ii)
evidencing the deferred purchase price of newly acquired property or incurred to
finance the acquisition of personal property of Borrower or a Subsidiary used in
the ordinary course of business of the Borrower of a Subsidiary, (iii)
constituting Capitalized Lease Obligations or with respect to synthetic (or
similar type) lease transactions, or (iv) incurred in connection with the
performance of tenders, statutory obligations, bids, leases or other similar
obligations (other than for borrowed money) entered into in the ordinary course
of business or to secure obligations on performance bonds (Section 7.15(c))
$                      
(Line E1 not to exceed 5% of Consolidated Assets)
2.Intercompany loans owing by Borrower (Section 7.15(e)(i)(x))
$                      
(Must be subordinated to Obligations)
3.Intercompany Indebtedness owing by Marketing Subsidiaries to Subsidiaries
(Section 7.15(e)(iii))
$                      
(Line E3 not to exceed the difference between (i) the Marketing Subsidiary
Sublimit less (ii) the sum of  Lines E4, D1 and D4)
4.Indebtedness consisting of Guarantees (including Long-Term Guaranties) of
Marketing Subsidiary Indebtedness  (Section 7.15(f))
$                      
(Line E4 not to exceed the difference between (i) the Marketing Subsidiary
Sublimit less (ii) the sum of Lines E3 and D1)
5.Indebtedness of Marketing Subsidiaries under Marketing Subsidiary Excluded
Credit Facilities (Section 7.15(g))
$                      
(Line E5 not to exceed Marketing Subsidiary Indebtedness Limit)
F.           Consolidated Net Worth (Section 7.16)
   
1.Consolidated Net Worth
$                      
 
2.50% of aggregate Consolidated Net Income, if positive, from and including
January 1, 2005
$                      
 
3.         Does Line F1 exceed sum of (i) $625,000,000 plus (ii) line F2
 
(Answer should be yes)
 
G.           Recourse Leverage Ratio (Section 7.17)
   
1.consolidated Indebtedness
$                      
 
2.Non-Recourse Indebtedness
$                      
 
3.Recourse Indebtedness (Line G1 minus Line G2)
$                      
 
4.Indebtedness of Marketing Subsidiaries under Marketing Subsidiary Excluded
Credit Facilities (Line E5)
$                      
(Not to exceed Marketing Subsidiary Indebtedness Limit)
5.Consolidated Net Worth
$                      
 
6.Capital (Line G3 minus Line G4 plus Line G5)
$                      
 
7.Recourse Leverage Ratio
         :1.00
(ratio of (A) difference between (x) Line G3 minus (y) Line G4 to (B) Line G6
not to exceed 0.65 to 1.00)
 



 

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Bank)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
 
1.           Assignor:  ______________________________
 
2.           Assignee:  ______________________________
[and is an Affiliate/Approved Fund of [identify Bank]1]
 
3.           Borrower(s): Black Hills Corporation
 
4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 
5.
Credit Agreement: The Credit Agreement dated as of December 15, 2010 among,
inter alia, Black Hills Corporation, the Banks parties thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent, as amended.

 
6.
Assigned Interest:

 
Amount of Loans of Assignor prior to Trade Date
Amount of Loans of Assignee prior to Trade Date
Amount of Loans Assigned
Amount of Loans of Assignor after Trade Date
Amount of Loans of Assignee after Trade Date
$
$
$
$
$

 
[7.           Trade Date:  ______________]2
 
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
[NAME OF ASSIGNOR]
By:
Title:
 
ASSIGNEE
[NAME OF ASSIGNEE]
By:                                                                    
Title:
[Consented to and]3 Accepted:
JPMorgan Chase Bank, N.A., as
Administrative Agent
By:                                                                 
Title:
 
[Consented to:]4
BLACK HILLS CORPORATION
By:                                                                 
Title:
 




--------------------------------------------------------------------------------

 
1
Select as applicable.

 
 
2
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 
 
3To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
4To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

Credit Agreement
 
 

--------------------------------------------------------------------------------

 

ANNEX 1 to Assignment and Assumption
 


 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
a. Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Credit Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.
 
1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Bank thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 7.6 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank, and (v) if it is not a United
States person (as defined in Section 7701(a)(30) of the Code), it shall have
attached to the Assignment and Assumption the documentation specified in Section
11.1(b) of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Bank.
 
b. Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
 
c. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 



Credit Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF VOTING PARTICIPANT NOTIFICATION AND CONSENT


Voting Participant Notification and Consent




Reference is made to the Credit Agreement dated as of December 15, 2010 by and
among, inter alia,  Black Hills Corporation, a South Dakota corporation
(“Borrower”), JPMorgan Chase Bank, N.A., as Administrative Agent, and the
financial institutions party thereto (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement.


Pursuant to Section 11.10(i) of the Credit Agreement, the Bank identified below
hereby notifies Administrative Agent that it is designating the participant
identified below as being entitled to be accorded the rights of a Voting
Participant.




Bank:                                           


Voting Participant:1


Full Legal Name:                                


Address for
Notices:                                                                                         










Attention:                                




Amount of Participation
Purchased:                                                                                                    $


Date of Notification:                                                         




















1 Voting Participants must be members of the Farm Credit System, have purchased
a
participation in the minimum amount of $<> on or after the Effective Date and
have received the written consent of Borrower and the Administrative Agent.






Voting Participant Notification and Consent










Bank                                                                                                                           
Voting Participant


______________________________                                                                ____________________________________


By:
___________________________                                                                By:    ________________________________                           
Name:                                                                                                                         
 Name:
Title:                                                                                                                            
Title:


Pursuant to Section <> of the Credit Agreement, the undersigned hereby
consent to the institution identified herein becoming a Voting Participant.


[Borrower]


By:           ________________________
Name:
Title:


[Administrative Agent]


By:                                                                 
Name:
Title:




Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1
COMMITMENTS


Bank
 
Commitment Amount
 
Pro Rata Share
 
JPMorgan Chase Bank, N.A.
 
$50,000,000.00
50.00000000%
Union Bank, N.A.
 
$50,000,000.00
50.00000000%
TOTALS
$100,000,000.00
 
100.00000000%
 




Credit Agreement
 
 

--------------------------------------------------------------------------------

 

                                                                                                             
SCHEDULE 4


ADMINISTRATIVE AGENT’S NOTICE AND PAYMENT INFORMATION


Part A – Payments


Loan Repayments, Interest, Fees:


Bank Name:                                JP Morgan Chase Bank, N.A.
ABA/Routing No.:                    021000021
Account Name:                          Loan Processing DP
Account No.:                              9008113381C3367
Reference:                                   Black Hills Corporation






Part B – Notices


Address for notices related to commitments, covenants or extensions of
expiry/termination dates, notices related to Loans and Fees and for all Required
Executed Documentation and Financial Information:


JPMorgan Chase Bank, NA.
10 S. Dearborn, 9th floor
Chicago, Illinois 60603
Attention:    Helen Davis
Facsimile:     312.732.1762
Phone:          312.732.1759
Email:            helen.d.davis@jpmorgan.com


With a copy to:


JPMorgan Chase Bank, NA.
10 S. Dearborn, 9th floor
Chicago, Illinois 60603
Attention:     Lisa Tverdek
Facsimile:      312. 325-3238
Phone:           312. 325-3150
Email:             lisa.tverdek@jpmorgan.com




 
 



Credit Agreement
 
 

--------------------------------------------------------------------------------

 
